Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 1 of 64

PLAINTIF’S PROPOSED ORDER FOR SUMMARY JUDGMENT

AND NOW, this day of , 2020 upon consideration Plaintifs Motion for Default

Judgment and for good cause shown, it ls hereby ORDERED the Motion is GRANTED, SO

ORDERED.

[1]

[2]

3}

[4]

[5)

{8}

[7]

[8]
(9)

Order the SUMMARY Judgment against all defendants be granted and made FINAL al one million dollars per
day or as a neotiated amount for each defendant.

Order the order of Judge Margret Miller made March 17, 2017 against Jeffrey Cutler vacated, the order by Judge
Margaret Miller against Jammal Harris vacated and order by Judge Lawrence Stengel against Lisa Michelle
Lambert vacated and all persons similarly situated (Willlam Henry Cosby, Joe Johnson, Jeffrey Smiles, Emily
Weinman, David Sommers, Mr. William H. McMichael, Stan Caterbone, Claire Risaldi, Rufus Seth Wiliams,
Stepen T. Kirchner (1873 MDA 2018), Scott Capps, General Flynn, Mr. Popodopolis, Ari Goldstein, charges
against Roger Stone and Eric Snowden, etc.), for violations of equal protection. All prosecutions of Robert
Mueller as special prosecutor vacated because his appointment was based on perjured ieslimony, which is
verfied by Mr. Steele in a foreign court.

Order the summary and default judgment of alt other cases filed by Mr. Culler in every court also be granted, and
all judgements against Mr, Culler by every Judge vacated including traffic viclations for expired inspection in
York, PA East Lampeter Township and Haverford, PA,

Order ECF 103, 104, 105 & 106 be denied.

Order Nancy Pelosi and Adam Schiff to resign from their elected positions based on crimes identified in this
document, or from their leadership positions.

Order Judge Barry Bloss, Judge Cynthia Rufe, Judge Jeffrey Schemel, Judge Eduardo Robreno pay twice thelr
daily salary each day to the innosense project , until they resign.

Order Tom Wolf to resign for interference in interstate commerce by restricting traffic on Pennsylvania highways
based on news media reports that were equally reliable on stating the Eagles Football team cannot loose against
the Florda Marlins.

Order all vandalism perpetuated against Mr. Culler and Mr. Krieger to be compensated, and listed.

Provide documentation to the court of how much all court costs and legal fees have been to date, and list cost or

legal hours and ALL LEGAL FIRMS used to try to change the outcome of a certified election, of Jeffrey Cutler

 

and Donald Trump in all future actions with the court by East Lampeter Township Lancaster County. Legal fee
documentation should start with the actions of the solicitor on and East Lampeter Township starting in

O5NOV2013.

PAGE 18 of 155

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 2 of 64

[10] Order East Lampeter Township to reveal all persons or individuals that have expressed interest in this case,
especially any officials of the United States Government, and all payments by any George Soros organization.

f14] Order a one million dollar a day penalty per named defendant, until Mr. Cutler's reputation and credit are
restored or individual agreements are reached with each parly.

[12] Order Susan Peipher Esquire, East Lampeter Township, Lancaster County Courts and unnamed others show
cause why they should not be charged with violations of the RICCO ACT, both 18 U.S.C. §§ 1951-1968. RIGO
violations, and 18 U.S.C. § 1964, Civil RICCO Act.

[13] Order Susan Peipher Esquire, Christina Hausner, East Lampeter Township, East Lampeter Township Police,
Lancaster County Gourts, Raiph Hutchinson, Judge Margaret Miller, Scott Martin, Elam Herr, all named
defendants in this case and unnamed others show cause why they should not be charged with violalions of 18
U.S.C. § 2113 (bank robbery).

{14] Order Fulton Financial to return all money for accounts ending with 8603 and 8612 with penailies.

{15} Order Fulton Financial to compensate the plaintiffs for cases 5:18-cv-00987 and case 2:17-cv-02763 as
demanded in their respective lawsuits.

[16] Order Wikimedia foundation and all media outlets specified to provide space and corrections as provided by the
plaintiff and his designated representative for fake news.

[17] Order Summary Judgement be awarded for all other cases Mr. Cutler has been denied due process be awarded.

[18] Other remedies the court deems appropriate.

[19] Order the Democratic National Committee to also show why they are not a party to Religious discrimination.

[20] Order Micheal Bloomberg pay the amount promised to his employees when he ran for President, and the 18
million dollars transfered to the DNC be made available fto Mr. Culler for use in the prosecution of this case, Mr.
Bloomberg should pay a fine proportional to the amount Mr. Dinesh DSouza paid for Election Fraud illegal
campaign contribution (21.6 million)

{21] Order Susan Peipher Esquire and other tawyers guilly of similar activites, to be barrad from participation in the
Federal Court CM/ECF system.

[22] Order the United States Government fo stop collecting or accessing penalties FOR FAILURE to comply with
established tenets or teachings of such sect or division of ANY religion in violation of the U.S.

Constitution amendment 1 and declare the ACA unconstitutional , based on the &9 page writ of USCA case

 

47-2709 on page 314A, and Supreme court case # 15-632,

Dated: , 2020

 

BY THE COURT

PAGE 19 of 156
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 3 of 64

ADDENDUM

PAGE 20 of 155
 

 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 4 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 1 of 32

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Antietam Battlefidd KOA, ef al. *
* Civil Action No. CCB-20-1130
V. *
Lawrence J. Hogan, e al. *
MEMORANDUM

The world is now in the grip of a public health crisis more severe than any seen for a
hundred years, In the United States, over 1,480,349 people are confirmed to have been infected
with coronavirus and over 89,407 people have died from the disease it causes.’ In Maryland,
over 41,546 people have been infected and over 1,963 people have died.”

in the face of this pandemic, Governor Larry Hogan, using the energency powers
granted to him by the state legislature, has issued a series of executive orders designed to slow
the spread of the disease and protect the health of Maryland residents. In so doing he has
consulted with and relied on the advice of acknowledged public health professionals. Based on
that advice and the data related to the rate and number of infections and hospitalizations, the
Governor of necessity has made extremely difficult choices that affect the economic health of the
state and impose restrictions on individual liberties that, in ordinary times, are freely enjoyed by
all Maryland residents.

The plaintiffs in this case ask the court to enjoin the Governor’ s orders because of their

impact on those individual liberties. But, as the Supreme Court explained more than one
EEESTAS TTT ETE a ee

* Severe acute respiratory syndrome coronavirus 2 (GARS-CoV-2) is the cause of coronavirus disease 2019,
commonly referred to as COVID-19. Naming the Coronavirus Disease and the Virus that Causes If, World Health
Organization, htlps:/Awww.who,int/energenclesdissasev/novel -coronavi rus-2019/technical-quidance/naning-the-
coronavirus-disease-(covid-2019)-and-the-virus-(hat-causes-it (last accessed May 19, 2020).

2 Coronavirus data can be found at Cases in the U.S, CDC, hitps://www.cde.gov/coronavirus/201 9-ncov/cases-
updates/cases-in-us.htm| (last accessed May 19, 2020) and Coronavirus Disease 2019 (COVID-19) Outbreak,
Maryland Department of Health, hitps://coronavi rus.merytand.gov/ (last accessed May 19, 2020).

 
    

 
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 5 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 2 of 32

hundred years ago: “Real liberty for all couid not exist under the operation of a principle which
recognizes the right of each individual person to use his own, whether in respect of his person or
his property, regardless of the injury that may be done to others.” Jacobson v. Commonwealth of
Massachusetts, 197 U.S. 11, 26 (1905). To overturn the Governor's orders, those who disagree
with them must show that they have “no real or substantial relation” to protecting public health,
or that they are“ beyond all question, aplain, palpable invasion of rights secured by the
fundamental law.”

In these extraordinary times, for the reasons explained below, the plaintiffs have not met
their burden. Their motion for a temporary restraining order, treated as a motion for preliminary
injunction, has been fully briefed. No oral argument is necessary, and the motion will be
denied.°

FACTSAND PROCEDURAL HISTORY

The spread of COVID-19 in Maryland has been rapid since the first case was reported on
March 5, 2020. (ECF 26-2, Decl. of Clifford Mitchdi, Maryland Department of Health {[ 33).
Since then, and as of May 19, 2020, there have been over 41,546 confirmed cases, 7,199
hospitalizations, and 1,963 deaths. Coronavirus Disease 2019 (COVID-19) Outbreak, Maryland
Department of Health, https://coronavirus.maryland.gov/, Although the “vast majority of people
who contract the virus experience only mild or moderate symptoms,” some individuals who
contract COVID-19, especially those in high-risk categories, can experience obstruction of the
lungs, acute respiratory distress syndrome, or death. (ECF 26-2, Decl. of Mitchell f]] 5-8).

High-risk categories include those above the age of 60 or those with underlying conditions such

 

SESSTETETEDSTTESTE TEES TETAE TTT SETTER STS
* The court gave notice to the parties that the motion would be treated as one for preliminary injunction (see ECF
31) and received no objection.

 
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 6 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 3 of 32

as cancer, diabetes, or heart disease.’ (Id. 8). COVID-19 is believed to be transmitted through
respiratory droplets from an infected person, close personal contact, or touching a surface with
the virus on it. (Id. 79). Thereis currently no vaccine, cure, or proven effective treatment for
COVID-19. (Id. 10},

In response to the COV1D-19 pandemic, on March 5, 2020, Governor Larry Hogan
issued a Proclamation of Catastrophic Health Emergency, which declared a state of emergency in
Maryland, and which was renewed on March 17, 2020, April 10, 2020, and May 6, 2020.
(Compl. | 53; Proctanation, Renewal of Declaration of State of Emergency, May 6, 2020). The
Governor also issued a series of executive orders prohibiting gatherings of certain numbers of
people and ordering the closure of certain businesses, referred to as “stay at home" orders.

This case was filed on May 2, 2020, when the March 30, 2020, executive order was in
effect. On May 6, 2020, the Governor issued an anended executive order (EO 20-05-06-01),°
under which individuals were generally required to stay at home (subject to certain exceptions,
including conducting or participating in essential activities), gatherings of more than ten people
were prohibited ® and non-essential businesses were required to remain closed.” But on May 13,

2020, (the day that the plaintiffs filed their reply), the Governor issued an amended order (EO

20-05-13-01). This order still prohibits gatherings of over ten people and orders the closure of

 

Groups at a Higher Risk for Savere tlIness, CDC, https //www. cde. gov/coronavirus’2019-ncov/nes-extra-
precaitions/groups-at-higher-risk hum (last accessed May 20, 2020),

itis tiled: “Amending and Restating the Order of March 30, 2020, Prohibiting Large Gatherings and Events and
Closing Senior Centers, and All Non-Essential Businesses and Other Establishments, and Additionally Requiring
Ali Persons to Stay at Home.”
® The order banned “[slocial, community, spiritual, religious, recreational, leisure, and sporting gatherings and
events of more than 10 people.” (EO 20-05-06-01 at {lil}.
7 Non-essentia businesses were alreadly ordered fo close by the previous executive orders, Non-essential businesses
are defined as businesses not part of the critical infrastructure as identified by the U.S, Department of Homeland
Seourlly’s Cybersecurity and Infrastructure Security Agency. (EO 20-05-06-01 FIV). The order specifically
required the continued closure of senior centers, restaurants and bars (except for takeoul and delivery), fitness
centers (except for childcare services), theaters, malls (wilh certain exceptions), and other recreational and
miscellaneous establishments. (Id. TV).

 

 
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 7 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 4 of 32

certain non-essential businesses, but allows certain outdoor recreation areas and non-essential
retail establishments to open, and allows indoor religious services at 50% capacity, subject to
certain operating requirements, including complying with social distancing guidance. (EO 20-
05-13-01 Fill).

Violation of the order is amisdemeanor “subject to imprisonment not exceeding one year
of afine not exceading $5,000 or both.” (Id. at 7VIIN). The order will remain in effect until
termination of the state of emergency or until it is otherwise rescinded, superseded, or amended.
(id.). Also relevant to the plaintiffs’ allegations is the order requiring individuals to wear face
coverings in retail establishments and on public transportation. (EO 20-04-15-01, April 15,
2020). The coronavirus-related executive orders all reference Title 14 of the Maryland Public
Safety Article. Section 14-3A-03 of that title states that, following the declaration of a
catastrophic health emergency, the Governor is empowered to “order the evacuation, closing, or
decontamination of any facility” and fo “order individuals to remain indoors or refrain from
congregating.”

The plaintiffs are individuals threatened with arrest if they violate the executive orders or
who otherwise object to having to comply; businesses that have been deemed non-essential; and
religious leaders whose ability to hold religious services has been affected by the orders. State
Delegate Daniel Cox alleges that he was threatened with criminal prosecution if he attended or
spoke at a Vehicle-Ride Rally to Reopen Maryland on May 2, 2020, which was to protest the
Governor’ s executive orders, because Cox would be violating the prohibition on targe
gatherings. (Compl. ff 1, 68). Antietan Battlefidd KOA and Adventure Parks USA, LLC have
both been deerned non-essential businesses and forced to close, which has caused them to lose

substantial amounts of money. (Id. f12, 3, 23, 24, 70). Staff Sergeant Jason Anderson and

 
 

i
i
i
|
|
|

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 8 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 5 of 32

Lance Corporal Christopher Repogle are veterans who object to the executive orders, particularly
the requirement to cover one’s face when entering a retail establishment, because it reminds
them of the battlefidd in Jrag. (id. 994, 5). Anderson has also been prevented from obtaining
needed physical therapy and an injection in his back because of the orders closing “non-
essential” health clinics. (Id. 25; ECF 1-4, Aff. of Anderson J 5).° Plaintiff Reopen Maryland,
LLCis a corporation with 22,000 members seeking redress of the alleged ongoing violations of
their constitutional rights. (Compl. 7/41). Cox and State Delegates Warren Miller and Neil
Parrott allege that they have been prevented from freely speaking and meeting with their
constituents, campaigning for office (as to Parrott), holding rallies and events, leaving their home
except for reasons deemed “essential,” and from ensuring as lavmakers that the laws are not
suspended. (ECF 32-3, Decl. of Miller; ECF 32-4, Decl. of Parrott; ECF 32-5, Decl. of Cox),
Reverends Christopher Ogne, James Wickham, Fredrick Caudle, Paul Goodwin, John
Seay, Gary Pomrenke,® Gary L. Cox, Steven Dixon, and Johnny Hudson, "° and Deacon David
Serenda object to the executive orders which prohibit them from holding religious services with
more than 10 people, and from attending weddings and funerals in person. (Id. ]6; see id. Tf]
31-40). The plaintiff religious leaders allege that they are “without the resources or equipment
to broadcast their worship services online or conduct parking lot or drive-in services,” and even

if they could, their congregants and members do not necessarily have the resources to watch

Cee Teor eee eT issI
8 It isnot clear what physical therapy Anderson receives, The court notes that, per Interpretive Guidance COVID
19-04, dated March 23, 2020, health care facilities, including those providing physical therapy, are not required to
close.

® Pomrenke filed a stipulation of dismissal as to himself on May 15, 2020, (ECF 35).

© Hudson also objects to the face-covering requirement because he was born without arms, as the requirement

“ denies him access to drive his car which he does with his teeth, facial recognition on his phone which is required to
call as he has ne hands, and makes him feel like the state has forced and controlied his body in away that is
frightening and harmful to his health and liberty.” (ld. [39). Guidance from the Maryland Department of Health
states "[p]eople with disabilities who are unable to wear a mask are provided reasonable accommodations per the
Americans with Disabilities Act”, COVID-19 Frequently Asked Questions, Maryland Department of Health,
hitos://ohpa health. meryi and.gov/Documents/coronavirus FAQ. pdf (last updated May 14, 2020).

    
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 9 of 64
Case 1:20-ev-01130-CCB Document 40 Filed 05/20/20 Page 6 of 32

services over the Intemet. (Id. 15). Further, it is a tenet of their faith to meet in person. (Id.).

The plaintiffs bring this suit against Governor Larry Hogan, Secretary of the Maryland
Department of Health Robert Neall, Deputy Secretary of Public Health Frances Phillips, and
Superintendent of Maryland State Police Woodrow Jones ML. (id. 9] 42-45). They bring the
following claims: violation of the right to free exercise of raigion under the First Amendment
(Count 1) and Article 36 of the Maryland Decl aration of Rights (Count VIE); violation of the right
to peacable assembly under the First Amendment (Count [l); violation of the right fo freedom of
speach under the First Amendment (Count II!); violation of the Establishment Clause under the
First Amendment (Count |V); violation of equal protection under the Fourteenth Amendment
(Count V); violation of the Guarantee Clause under the U.S. Constitution and the Maryland
Declaration of Rights (Count V1); violation of the right to freedom of speech, assembly, due
process, rule of law, separation of powers, not be subject to martial law, and rights under English
common law under Articles 5, 8, 10, 13, 24, 32, 40 and 44 of the Maryland Declaration of Rights
(Count VII!); violation of the right to have laws suspended only by the Maryland General
Assembly under Article 9 of the Maryland Declaration of Rights (Count 1X); and violation of the
commerce clause and the Fifth Amendment takings clause (Count X)."

The plaintiffs seek a temporary restraining order (“TRO”) enjoining enforcement of the
Governor’ s executive orders. The motion for a TRO also requests that the court expedite a
hearing for preliminary injunctive relief. Because the court finds that no hearing is necessary
and because the court will treat the motion as one for a preliminary injunction, the court will

deny the request to expedite a hearing. Additionally, Americans United for Separation of Church

     

FRET SOUTUCSEOUTANSERRYSS SEAT EST VELOSO PSSST)
1 Fhe complaint, in the section titled “ Jurisdiction and Venue’ states that "[t]his action avises under the First, Fifth,
Eighth and Fourteenth Amendments to the United States Constitution and is brought pursuant to 42 U.S.C. § 1983.
This action also arises under the Religious Land Use and Institutionalized Persons Act, ["RLUIPA"] 42 U.S.C.

§2000ce, et seq.” (Compl. 146). The plaintiffs, however, do not bring an Eighth Amendment or RLUIPA claim.

6
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 10 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 7 of 32

and State has filed a motion for leave to file an amicus brief, which will be granted.
STANDARD OF REVIEW

“A plaintiff seeking a preliminary injunction must establish that heis likely to succeed on
the merits, that heis likely to suffer irreparable harm in the absence of preliminary relief, that the
balance of equities tips in his favor, and that an injunction isin the public interest.” Winter v.
Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, (2008). “The standard for a temporary restraining
order is the same as a preliminary injunction.” Maages Auditorium v. Prince George's Cty., Md.,
4F, Supp. 3d 752, 760 n.1 (D. Md. 2014), aff'd, 681 F. App'x 256 (4th Cir. 2017); see Fed. R.
Civ. P. 65.

DISCUSSION

\. Claims to be addressed

The plaintiffs filed amotion for a TRO on May 2, 2020, but without an accompanying
memorandum of law. The defendants filed their opposition on May 8, 2020, and the plaintiffs
filed their reply on May 13, only addressing some of their claims, For example, the plaintiffs did
not discuss the merits of their Establishment Clause, Takings Clause, Guarantee Clause, Equal
Protection Clause, and several of their Maryland Declaration of Rights clams. Therefore, the
plaintiffs do not appear to base their motion for a temporary restraining order on these claims,
and the court will not address them here.'* See Wootten v. Commonwealth of Virginia, 168 F.

Supp. 3d 890, 895-96 (W.D. Va. 2016) (“[C]ourts widely agree that parties have the burden to

 

2 The plaintiffs indicated that they opposed the motion but did not file an opposition until May 20, 2020, (ECF 39)
after the deadline of May 13, 2020, set by the court. (See ECF 31). Because the plainti ffs did not filea motion for
extension of lime or olherwise indicate the reason for the delay, the court will not consider their opposition. The
court also finds that Americans United's "proffered Information” in thelr proposed brief is “timely and useful.”
Finkle v. Howard Cly., Md., 12 F. Supp. 3d 780, 783 (D. Md. 2014) (citation omitted}. Finally, because the court
finds that no oral argument is necessary, Americans United’ s motion for leave to take part in oral arqument (ECF
30) will be denied as moot,

8 Similarly, Cox filed a declaration stating that he heard the Governor is trying to take his Bar license. (ECF 21).
This does not appear to be discussed in the briefing on the motion for aTRO so the court will not address it.

7
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 11 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 8 of 32

present legal arguments in the first instance,” and collecting cases). The reply also makes
reference to the right to travel and to access medical care that is deemed “elective,” (see ECF 32,
Reply at 8), but makes no legal arguments as to these claims, so the court will not address then
here either. See Ned Chartering & Trading, Inc. v. Republic of Pakistan, 294 F.3d 148, 155
(D.C, Cir. 2002} (court not required to unearth theories and precedents not cited by the parties).

II. Mootness

The plaintiffs legal argument regarding their free exercise claim is based on an older
version of the executive order, which prohibited all religious services involving gatherings of
more than ten people. (See, e.g., Reply at 32}. That executive order has been amended to allow
in-person indoor religious services at half-capacity. The plaintiffs argue “even though the
Governor just lifted the in-person ban of religious services, he stated the emergency continues
until a vaccine is found and as such he may reinstitute severe measures such as those he lifted at
any time.” (Reply at 32).

"{A] case is moot when the issues presented are no longer ‘live’ or the parties lack a
legally cognizable interest in the outcome.” Porter v. Clarke, 852 F.3d 358, 363 (4th Cir. 2017)
(citations omitted). “Thereis, however, a well-recognized exception to the mootness doctrine
holding that ‘a defendant's voluntary cessation of a challenged practice does not deprive a
federal court of its power to determine the legality of the practice,"” Id. (citations omitted). “To
that end, ‘adefendant claiming that its voluntary compliance moots a case bears the formidable
burden of showing that it is absolutely clear the allegedly wrongful behavior could not
reasonably be expected te recur,’” Id. at 364 (citation omitted). “[C]ourts have been particularly
unwilling to find that a defendant has met its heavy burden to establish that its allegedly

wrongful conduct will not recur when the defendant expressly states that, notwithstanding its

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 12 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 9 of 32

abandonment of a challenged policy, it could return to the contested policy in the future.” Id. at
365.

Here. the current executive order permits in-person religious services ai half-capacity, but
this is due to downward trends in COV|D-19 hospitalizations, not because of the plaintiffs
claims."4 The Governor could amend the executive order to again include religious gatherings in
the ban on gatherings of ten or more people. Therefore, voluntary cessation does not moot the
motion for a temporary restraining order with respect to the religious claims.

1H. Likelihood of success on the merits

COVID-19 has been labeled by both the Governor and the President as a public health
emergency. See Proclamation on Declaring National Emergency Concerning the COVID-19
Outbreak, httos://www.whitehouse.gov/presidential-actions/proclamation-declari ng-national-
emergency-concerning-novel-coronavirus-disease-covid-19-oulbreak/ (last accessed May 14,
2020). Numerous cases have applied the standard in Jacobson v. Commonwealth of
Massachusetts, 197 U.S. 11 (1905), when reviewing measures that curtail constitutional rights
during the COVID-19 pandemic. See, eg., In re Abbott, 954 F.3d 772, 784-85 (5th Cir. 2020);
see also Robinson v. Attorney Gen., --- F.3d ----, 2020 WL 1952370, at *5 (11th Cir. Apr. 23,
2020).

Jacobson involved aboard of health regulation requiring all adults to get a smallpox
vaccination, 197 U.S. at 12-13. This regulation was enacted after a smallpox outbreak in
Cambridge, MA, and pursuant to a state law that provided the board of healih such power. !d. at
28. Inreviewing the law, the court counseled against infringing on the legisiature’ s power to

decide the best way to protect public safety. id. at 30. Rather,

STSTLT LEEDS EIESCESSAE TUTTE

14 See Maryland Gov. Hogan Lifts Stay-at-home Order, Allows Limited Retail to Resume, Baltimore Sun,
httos:/iwww, bal ti moresun.com/coronavi rus/bs-md-pol -stay-at-home-20200513-lzdziypibreyhmanwqard4tpsu-
story.htm! (last updated May 13, 2020).

 
 

 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 13 of 64
Case 1:20-cy-01130-CCB Document 40 Filed 05/20/20 Page 10 of 32

if there is any such power in the judiciary to review legislative action in respect of

a matter affecting the general welfare, it can only be when that which the

legislature has done comes within the rule that, if a statute purporting fo have

been enacted to protect the public health, the public morals, or the public safety,

has no real or substantial relation to those objects, or is, beyond all question, a

plain, palpable invasion of rights secured by the fundamental law, it is the duty of

the courts to so adjudge, and thereby give effect to the Constitution.
Id. at 31. Since the challenged orders are public health measures to address a disease outbreak,
Jacobson provides the proper scope of review. Therefore, the plaintiffs must demonstrate that
they are likely to succeed in showing that the Governor's orders have either no “real or
substantial relation” to protecting public health or that they are “beyond all question, aplain,
palpable invasion of rights secured by the fundamental law.” ae

A. Real or substantial relation

The executive orders at issue have a “rea! or substantial relation” to the public health
crisis, The orders all aim at reducing the opportunities for the virus to spread. Thelimit on
gatherings has a real and substantial relation to reducing the spread of COVID-19, since COVID-
19 can spread easily in large groups, because respiratory droplets carrying the virus can spread
up to six feet, with some studies showing they can spread even farther. (Decl. of Mitchell {] 15).
Outbreaks in Virginia, Kentucky, Chicago, and Washington State have been linked to large
gatherings. (ld. 22). Additionally, requirements for face coverings also reduce the chance that
respiratory droplets containing the virus will infect others. (Id, {23). Finally, the Governor has

taken these measures based on the advice and with the assistance of an advisory committee of

eight individuals, all with either disease, public health, and/or energency management

   
 

PRESTEEESVENUA UO EUESUETS OCS TENT TOTESEA EY STSEERO A Sa
'5 The scope of review set out in Jacobson is more appropriate for this situation than the scope of review in United
States v, Chalk, which the defendants cite, as that case dealt with adituation where “civil control had] broken down
to the point where emergency measures are necessary,” and not a public health emergency. See 4471 F.2d 1277,
4281 (4th Cir. 1974). The plaintiffs are incorrect, though, that Chalk was limited to whether there was probable
cause to search a vehicle for aweapon. Chalk also addressed the validity of a curfew, which Chalk was arrested for

violating, and which is what triggered the search, Id. at 1278, 1283.

10
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 14 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 11 of 32

experience, (id. 26), which further indicates that the Governor’ s measures are informed, based
on science, and substantially related to the COVID-19 pandemic,

it is not clear if the plaintiffs arque that the orders lack areal and substantial relation to
protecting public health, but they do dispute the defendants’ characterization of the severity of
the COVID-19 outbreak and the need for such measures. Instead, they argue that COV!D-19 has
not caused extensive loss of life, as “the total number of Marylanders who, after nearly three
months of the virus being in the State, have succumbed to the disease is far less than {those who
have died even this year from the annual flu or possibly from the effects of being under the stay-
in home lock-down orders from suicide and overdoses,” and that the state’ s projections regarding
COVID-19 have been wrong. (Reply at 5). But even if these assertions were true, ® the
plaintiffs ignore the likelihood that the restrictions that were put in place reduced the number of
deaths and serious disability the State has experienced. The plaintiffs rerect the Governor’ s
consideration of projections for cases outside of Maryland, but that ignores the fact that the first
three Maryland cases were travel related, (Decl. of Mitchell | 33}, indicating COV!D-19 data
outside of Maryland is rdevant to the public health and safety of Maryland residents. Thisis
further supported by the fact that the outbreak originated in China and has now spread across the
world, causing over 320,623 reported deaths so far. Mapping the Worldwide Spread of
Coronavirus, Wash, Post, hitos:/Awww.washingtonpost.cony/graphics/2020/world/mapping-
spread-new-coronavirus/?itid=sf_coronavirus (last updated May 19, 2020). Additionally, the
Governor’s executive orders, including the gradual easing of restrictions based on COVID-19
data, are in jine with the federal government's Guidelines for Opening Up AmericaAgain. See

Opening Up America Again, https:/Avww.whitehouse.gov/openingamerica’ (last accessed M ay
ESSEEOTSESOTSEE PETES STE SESE TE TEL ST

' The plaintiffs do not provide sources supporting these assertions. The plaintiffs also have not provided any
affidavits from public health officials or other similar’ evidence supporting their characterization of the COVID-19
outbreak.

 

11

 
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 15 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 12 of 32

49, 2020)."7

The court's roleis not to “usurp the functions of another branch of government” in
deciding how best to protect public health, as long as the measures are not arbitrary or
unreasonable. Jacobson, 197 U.S. at 28. It might be, as the plaintiffs contend, that the
prohibitions in place are not necessary to ensure public health and safety, or it might be that even
stricter prohibitions are warranted."® But although there may be more than one reasonable way
to respond to the COV1D-19 outbreak, it is clear that the Governor’ s orders have at least a real
and substantial relation to protecting public health.

B. Constitutional rights’

Asto whether the orders are “beyond all question, aplain, palpable invasion of rights
secured by the fundanental law,” for the reasons stated below, the court finds that the plaintiffs

have not shown a likelihood of success on the merits.

1. Free Exercise

 

7 The plaintiffs. also argue that the Governor violated Title 14 of the Mayland public safely article when he
declared a catastrophic health emergency, because none exists, and because the Governor is quarantining individuals
in violation of the statute by no! providing due process. It is not clear how this fits into the pla ntiffs’ constitutional
claims, and the plaintiffs do not bring any statutory claims under Title 14 (assuming one could be brought}, The
court notes that it does not appear that requiring individuals to stay at home except for essential activities, which
includes engaging in outdoor exercise, constitutes a quarantine of thoseindividuas. (See ECF 37, Surreply a 17-
12). Theplaintiffs also argue that the Governor is imposing a duly to protect a neighbor from an unknown disease,
when no such tort duty existsin Maryland. (Reply at 4). [tis not clear what the plaintiffs mean by this argument. If
the argument is that the police power of the state is limited to regulating conduct that would be considered tortious,
the plaintiffs provide nothing to support that.

8 For example, some might question the wisdom of reopening indoor religious services even at 50% capacity, given
the greater likelihood of contagion in an enclosed space where people are talking, and perhaps singing, for a
significant period of time. (See Decl. of Mitchell [23 (distinguishing between activities like shopping and
prolonged proximity to others in agroup); ECF 24-1, Americans United's Amicus Brief at 16-17 (religious
gatherings that have caused the spread of COVID-19)); A Choir Decided to Go Ahead with Rehearsal. Now Dozens
of Members have COVID-19 and Two are Dead, LA Times, hitps//www.lalimes.convworld-nation/story/2020-03-
29/coronavirus-choir-outbreak (last updated March 29, 2020); A Funeral and a Birthday Party: CDC Traces
Chicago Coronavirus Outbreak to Two Family Gatherings, Wash. Post,
hitos./Avww,washingtonpost.com/health/2020/04/08/funeral -birthday -parly -hugs-covid-19f (last updated April 8,
2020),

**The plaintiffs bring facial and as-applied challenges, “(C)iassifying alawsuit as facia or as-applied affects the
extent to which the invalidity of the challenged law must be demonstrated and the corresponding ‘ breadth of the
remedy,’ bul it does not speak at all to the substantive rule of {aw necessary to establish aconstitutional violation."
Bucklew v. Precythe, 139 S, Ct. 1112, 1127 (2019) (citation omitted).

12

 
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 16 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 13 of 32

The plaintiffs argue that the prohibition on gatherings of over fen people infringes on
their right to free exercise of religion under the First Amendment of the U.S, Constitution and
Atticle 36 of the Maryland Declaration of Rights.° In accordance with Emp't Div., Dep't of
Human Res. v. Smith, 494 U.S, 872, 879 (1990) and Church of the Lukumt Babalu Aye, inc. v.
City of Hialeah, 508 U.S. 520, 534-35 (1993), as well as recent cases addressing similar orders
prohibiting gatheri ngs”' the court first addresses whether the prohibition is neutral and of
general applicability. Second, the court addresses whether the prohibition is properly tailored
under the appropriate scrutiny.

The free exercise clause does not require the government “to exempt religious practices
from a' valid and neutral law of general applicability.’” Liberty Univ., Inc. v. Lew, 733 F.3d 72,
99 (4th Cir. 2013) (quoting Sith, 494 U.S. at 879); see also Prince v. Massachusetts, 321 U.S.
458, 166-67 (1944) (The right to practice religion freely does not include liberty to expose the
community... to communicable disease[.]"). “A law is considered neutral if it proscribes
conduct without regard to whether that conduct is religiously motivated or not.” Hines v. SC.
Dep't of Corr., 148 F.3d 353, 357 (4th Cir. 1998). Alternatively, alaw is not neutral if it targets
conduct because of its religious motivation, which may be shown through alack of facial
neutrality, evidence about the purpose of the law, or the effect of the law in operation. Lukuri,

508 U.S, at 534-35. Asto general applicability, “[alll laws are selective to some extent, but

   

TIE ETSE ATU TOTEGSUE SUSE EGU COSTE
20 1¢ does not appear that the plaintiffs make any distinction between the First Amendment and Article 36 of the
Maryland Declaration of Rights claims, so the court will treat them asthe same, See Supermarkets Gen. Corp. v.
State, 286 Md. 614, 625 (1979) (“Toys makes no distinction in its argument between the establishment of religion
clause of the First Amendment to the Constitution of the United States and the declarations of Article 36 of the
Maryland Declaration of Righls. Therefore, we nead not consider whether the two constitutional provisions are in
Par] materia”)

21 See, e.g., On Fire Christian Center, Inc. v. Fischer, --- F. Supp. 3d ----, 2020 WL 1820249 (W.D. Ky. Apr. 11,
2020); First Baptist Church. v. Kelly, --- F. Supp. 3d ----, 2020 WL 1910021 (D. Kan. Apr. 18, 2020); Legacy
Church, Inc, v. Kunkel, --- F, Supp. 3d ----, 2020 WL 1905586 (O.N.M. Apr. 17, 2020); Maryville Baptist Church,
Inc, v, Beshear, --~ F. Supp. 3d ----, 2020 WL 2111316 (6th Cir. May 2, 2020); Lighthouse Fellowship Church v.
Northam, --- F, Supp. 3d ---, 2020 WL 2110416 (E.D. Va May 1, 2020).

13°

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 17 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 14 of 32

categories of selection are of paramount concern when a law has the incidental effect of
burdening religious practice.” Id. at 542. The government cannot in a selective manner only
impose burdens on conduct motivated by religious belief. Id, at 543. This might be shown when
the law is underinclusive, such that it fails to prohibit secular conduct that also endangers the
interests the law is meant to promote. Id.

This court agrees with the reasoning of the many courts that have found similar orders to
be neutral and generally applicable”? See, eg., Legacy Church, Inc. v. Kunkel, --- F. Supp. 3d —-
--, 2020 WL 1905586 (D.N.M. Apr. 17, 2020); Cassell v. Snyders, --- F. Supp. 3d ----, 2020 WL
2112374 (N.D. lll. May 3, 2020); see also American United's Amicus Brief at 11-12 (collecting
cases}, The Governor's order is neutral because it proscribes conduct (gatherings of more than
10 people} without regard to whether that conduct is rdigiously motivated or not. Thereis no
indication that the order is meant to target conduct because of its religious motivation.

The order is also generally applicable. The plaintiffs argue that the order is
underinclusive because it still allows some businesses to “accommodate large crowds and masses
of persons,” such as Lowe's and Walmart. (Compl. {f[6, 95). But plaintiffs have not shown that
these activities are comparable to religious services. First, these businesses are part of the
critical infrastructure, according to the U.S. Department of Homeland Security’ s Cybersecurity
and infrastructure Security Agency, which the executive order relies upon in determining which
businesses are essential. Lowe's, Walmart, and businesses like them “either sell[] items
necessary for everyday life or [] facilitate the mitigation of COVID-19" and, unlike religious
services, they cannot operate remotely. Legacy Church, 2020 WL 1905586, at * 40.

Second, the plaintiffs have not shown that allowing essential businesses to remain open is

TSE ETT ESTE ETT

*2 The plaintiffs aque " [t]he Governor's actions must pass strict scrutiny to be both generally appficable and
neutral.” (Reply at 33). Thisisincorrect. Whether alaw is generally applicable and neutral determines whether it
will be subject to strict scrutiny.

14
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 18 of 64
Case 1:20-cv-01430-CCB Document 40 Filed 05/20/20 Page 15 of 32

“nonreligious conduct that endangers these interests in a similar or greater degree than’ religious
services, so that it is comparable. Lukurni, 508 U.S. at 543.7 Thisis because “[c]asual contact
(briefly passing someone in the aisle of abig box store[)] entails a much smaller risk of
contracting COVID-19 than a group congregating near one another for a longer period,” because
under the latter circumstance there is “ prolonged exhalation of respiratory droplets,” and the
increased likelihood of contacting surfaces with the virus. (Decl. of Mitchell [23). As one
district court noted, “[a]n in-person religious gathering is not analogous to picking up groceries,
food, or medicine, where people enter a building quickly, do not engage directly with others
except at points of sale, and leave once the task is complete.” Gish v. Newsom, No. EDCV-20-
755-JGB (KKx), 2020 WL 1979970, at *6 (C.D. Cal. Apr. 23, 2020); see also Lighthouse
Fellowship Church v. Northam, --- F. Supp. 3d ----, 2020 WL 2110416, at *8 (E.D. Va May 4,
2020) (“The exceptions have been carved out for specific reasons fo avoid harms equal to or
greater than the spread of this deadly pandemic. Such exemptions are perfectly in keeping with
the goal of reducing to the maximum extent practicable gatherings of more than ten people.”
(emphasis in original)); Calvary Chapel of Bangor v. Mills, --- F, Supp. 3d ----, 2020 WL
2310913, at *8 (D. Me. May 9, 2020) (“[I]n this free exercise analysis, the question is not
whether any secular entity faces fewer restrictions than any religious one” but whether
comparable secular entities do); Elim Romanian Pentecostal Church v. Pritzker, --- F, Supp. 3d -
~--, 2020 WL 2468194, at *4 (N.D, lil. May 13, 2020) (° Plaintiffs also complain that the Order
classifies law and accounting firms as essential, with no ten-person limit, suggesting that this

somehow shows that the Order targets religion. Again, however, people do not go to those

 

comply with social distancing guidelines and follow the instructions of local health officials. See Delegating
Authority to Local Health Officials to Control and Close Unsafe Facilities, FO 20-04-05-02.

Le]

15
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 19 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 16 of 32

places to gather in groups for hours at a time.").

And secular activities analogous to religious services at least with respect to the type of
interactions — that is, individuals gathered in one place for a set period of time— such as movie
theaters or sporting events, are also banned by the order. Cross Culture Christian Ctr. v.
Newsom, --- F, Supp, 3d ~--, 2020 WL 2121111, at *6 (E.D. Cal. May 5, 2020) (“[T]he type of
gathering that occurs at in-person religious services is much more akin fo conduct the orders
prohibit—attending movies, restaurants, concerts, and sporting events—than that which the
orders allow”); see also Legacy Church, 2020 WL 1905536, at * 34 (“Here, Secretary Kunkel
may distinguish between certain classes of activity, grouping religious gatherings in with a host
of secular conduct, to achieve what she determines is a balance between maintaining community
needs and protecting public health.”).”°
There have been some courts that have applied strict scrutiny to similar prohibitions, see

Roberts v, Neace, --- F. Supp. 3d ----, 2020 WL 2316679 (6th Cir. May 9, 2020);*° Berean

Baptist Church et al. v. Governor Roy A. Copper, Ill, --- F, Supp. 3d ----, 2020 WL 2514313

   
 

ERAT SOSA SAGER RAGES SST EST
24 The Seventh Circuit has denied the Elim plaintiffs’ motion for an injunction pending appeal stating that the
executive order at issue appears to be neutral and generally applicable. No. 20-1811, 2020 WL 2517093 (7th Cir.
May 16, 2020)

25 The plaintiffs argue thet the prohibition on gatherings has not been equally enforced, but this relies on the
characterization of shopping a essential businesses as" gatherings.” For the reasons explained above, shopping at
businesses does not expose individuals to the same risk of contracting COV1D-19 as congregating together for a
long period of time, such as during religious services. Additionally, the plaintiffs cite to Smith for the proposition
that “where the State has in place asystem of individual exemptions, it may not refuse to extend that system to cases
of ‘religious hardship’ without compelling reason.” Smith, 494 U.S. at 884 (citation omitted). But there are no
“individual exemptions’ for the executive order, and the Suprene Court went on to note that those cases “ at least
have nothing to do with an across-the-board criminal prohibition on aparticular form of conduct.” Id. As expiained
above, the categorical exceptions for essentia businesses are based on the Department of Homeland Security’s
guidance, and are not individual exemptions based on each business's personal circumstances.

28 Roberts v. Neace incorporates some of the reasoning and language of the Sixth Circuit's earlier decision,
Maryville Baptist Church, 2020 WL 2111 316, which involves the same church as in Roberts. See Roberts, 2020
WL 2316679, at *2. Another case, Tabernacle Baptist Church, Inc. of Nicholasville v. Beshear, --- F. Supp. 3d ----,
2020 WL 2305307, at *3, «6 (E.D. Ky, May 8, 2020), in which the court granted a TRO to enjoin the enforcement
of alarge gathering prohibition with respect to religious services, aso involved an executive order issued by the
Kentucky Governor.

16
 

 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 20 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 17 of 32

(E,D.N.C. May 16, 2020), but it appears the executive order here is distinguishable.” It is not
clear how the Governor decided what businesses were deemed “life-sustaining” in the order at
issue in Roberts, and it appears that the executive order in Roberts banned all mass gatherings,
rather than gatherings over a certain number of people. In fact, the Sixth Circuit said in Roberts
that “[i]f the problem is numbers, and risks that grow with greater numbers, thereis a
straightforward remedy: limit the number of people who can attend a service at one time,” which
is what the prohibition here does, as it limits gatherings to ten or fewer people. See Roberts,
2020 WL. 2316679, at*5. Andin Berean Baptist Church, the North Carolina executive order
allowed indoor gatherings of more than ten people (including religious gatherings) if it was
impossibie for the gatherings to take place outdoors, with impossibility to be judged by law
enforcement. 2020 WL 2514313, at*6. The court found that this would in effect allow for
indoor gatherings of more than ten at locations such as shopping malls and shopping centers (as
such gatherings could not take place outdoors), but would not allow for indoor religious
gatherings of morethan ten. Id. at *7. Unlike the prohibition at issue here, the North Carolina
order gave law enforcement discretion to determine whether outdoor religious gatherings were

28 and apparently also allowed all retail businesses (including businesses that might

“impossible,
be deaned nonessential under the Maryland order} to remain open. Further, the North Carolina

order also provided an exception allowing up to fifty people to gather at afuneral, even though

       

AUN FTETEATNTUNTTEATTOOESTOT IUTGUGTH SPU OSTIEETEHISEL

ads PERT

2? Other cases applying strict scrutiny are On Fire, 2020 WL. 1820249, and First Baptist Church, 2020 WL 1910021.
On Fireinvelved an order banning drive-in church services, and the temporary restraining order only alawed
religious groups to conduct drive-in services. 2020 WL 1820249, at *1. The order af issue in First Baptist Church
appears to have not allowed for drive-in services, as it was "a wholesale prohibition on in-person religious services.”
2020 WL 1910021, a *6.

?8 The court stated, "the question becomes: who decides whether a religious organization or group of worshipers
correctly determined that their religious beliefs dictated the need to have more than 10 people inside to worship?
Under EO 138, the answer is a sheriff or another local law enforcement official. This courl has grave concerns about
how that answer comports with the Free Exercise Clause.” Berean Baptist Church, 2020 WL 2514313, at *7
(citations omitted) (enphasisin original). The Maryland prohibition does not require law enforcement fo be
similaly involved in evaluating a person's religious beliefs.

17

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 21 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 18 of 32

“the Governor's counsel conceded that there is no public health rationale for allowing 50 people
to gather inside at a funeral, but to limif an indoor religious worship service to no more than 10
people.” id. at *8. The Maryland prohibition contains no exceptions for large gatherings at
funerals.

“Under the Supreme Court's free exercise doctrine, aneutral government decision of
general applicability is subject to rational basis review, even where it has the incidental effect of
burdening religious exercise,” Jesus Christ Is the Answer Ministries, Inc. v. Baltimore Cty,,
Maryland, 915 F.3d 256, 265 (4th Cir, 2079) (citation omitted). Here, it is clear that the
prohibition on large gatherings is rationally related to the legitimate government interest of
reducing the spread of COVID-19, because the prohibition limits contact between individuals,
which is how the virus spreads. Further, the order still allows for a variety of religious services,
including “drive-in” services and services with ten or fewer people. See Interpretive Guidance
No. COVID 19-09 (April 1, 2020).

2. Freedom of Assembly and Freedom of Speech”?
The plaintiffs argue that the prohibition on gatherings and the face covering requi rement
violates the First Amendment.”
a Gatherings
“The right of peaceable assembly is aright cognate to those of free speech and free press

 

SERED ETT ET

*8 The plaintiffs aso bring aclaim under Article 40 of the Maryland Declaration of Rights, which is read in pari
materia with the First Amendment. Nefedro v. Montgomery Cly., 414 Md. 585, 593 n.5 (2010).

*° The plaintiffs aque “ the Delegates plaintiffs herein had their speech chilled by the Governor’ s ‘large gathering
prohibition’ order, by his placement of the National Guard surrounding the Maryland General Assembly doors and
steps during the 2020 Session, and by the ‘stay-at-home’ order.” (Reply at 38). Thereis, however, no further
discussion about how the placement of the National Guard or the stay-at-home order chilled the delegates’ speach in
violation of the First Amendment, so the court will not address it here, except to note that it was the state
legislature’ s, not the Governor's, decision for the legistature to adjourn on March 18 and to not hold a special
session in May. See General Assembly Leaders Postpone May Special Session, Maryland Reporter,

hitps.//maryl andreporter.com/2020/04/20/general -assemnbl y-leaders-posipone-may-speclal-sessiory (last updated
April 20, 2020).

18
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 22 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 19 of 32

and is equally fundamental.” Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 578 (1980)
(quoting De Jonge v. Oregon, 299 U.S. 353, 364 (1937). The plaintiffs argue that the
prohibition restricts their fundamental rights to freedom of speech and assembly, and should be
subject to strict scrutiny. The defendants argue that the prohi bition is more akin to atime, place,
and manner restriction, subject to intermediate scrutiny.

The prohibition on large gatherings of individuals for the duration of the public health
crisisis more akin to atime, place, and manner restriction, {n Ward v. Rock Against Racism, the
Supreme Court stated that while content-based regulations are normally subject to strict scrutiny,
content-neutral time, place, and manner restrictions are not. 491 U.S. 781, 798 (1989).
“'TC]ontent-neutral’ speech restrictions [are] those that ‘are | ustified without reference to the
content of the regulated speech.’” Boos v. Barry, 485 U.S. 312, 320 (1988) (citation and
emphasis omitted). “The government's purpose is the control ling consideration.” Ward, 491
U.S, at 791.

Here, the Governor’ s executive order does not regulate spsech based on its content.
Rather, it regulates the time and manner in which speech can be expressed; specifically, it
prohibits all gatherings of more than ten people, no matter the purpose for the gathering or the
type of speech the gathering wishes to express. And the order does so only for the duration of
the public health emergency. Therefore, it is best analyzed as a time, place, and manner
restriction. The plaintiffs argue thet “[t]he Orders targeted even Legislative speech, inferred
arrest for the sane in writing from (the Governor’ s] office to plaintiff Delegate Cox herein, as
well as targeted with his State Troopers the protests of his own Executive Orders.” (Reply at
39). This refers to Cox's desire to attend a Reopen Maryland rally, and the Governor’ s senior

advisor referring him to the executive order prohibiting large gatherings. (Compl. 71). But this

19
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 23 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 20 of 32

is not evidence that the order is a content-based restriction because the order prohibits all large
gatherings regardless of the speech expressed. Additionally, there is no evidence that the order is
being applied selectively to discourage speech that the Governor disagrees with. {See Surreply at
10-11}.

The right to assembly and speech may be subject to reasonable time, place, and manner
restrictions. Richmond Newspapers, 448 U.S. at 578, Content neutral time, place, and manner
restrictions on First Amendment rights are subject to intermediate scrutiny. See Ross v. Early,
746 F.3d 546, 552 (4th Cir. 2014). The content-neutral regulation must be “narrowly tailored to
serve a significant governmenta interest, and... . leave open ample alternative channels for
communication of the information.” Ward, 491 U.S. at 791 (citations omitted). “[T]he
requirement of narrow tailoring is satisfied ‘so long as the . . . regulation promotes a substantial
government interest that would be achieved less effectively absent the regulation.’” Id. at 799
(citations omitted); see also Blasecki v. City of Durham, N. C., 456 F.2d 87, 91 (4th Cir. 1972)
(“[Wijhenever the state restricts the right of assembly . . . the state must have a compelling

interest in the subject matter to justify abridgment, and the scape of the abridgment itself must

_ not be greater than reasonably necessary to serve the state interest.”). Additionally, “‘[u]nder the

pressure of great dangers,’ constitutional rights may be reasonably restricted ‘as the safety of the
general public may demand.’ That settled rule allows the state to restrict, for example, one's
right to peaceably assemble, to publicly worship, to travel, and even to leave one's home.” Inre
Abbott, 954 F.3d at 778 (quoting Jacobson, 197 U.S. at 29).

Reducing the spread of COVID-19 is a legitimate and substantial government interest.
Additionally, the prohibition on gatherings larger than ten people “ promotes a substantial

government interest that would be achieved less effectively absent the regulation.” Because of

20

 
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 24 of 64
Case 1:20-cv-01130-CCB Doctiment 40 Filed 05/20/20 Page 21 of 32

the ease with which COVID-19 spreads, and because asymptomatic individuals may spread the
virus, a gathering larger than ten people poses an increased risk that more peaple will get the
virus if one of the attendees has it. The history of the orders also indicates narrow tailoring. The
Governor's March 12, 2020, orcter banned gatherings over 250 people. That was amended on
March 16, 2020, to gatherings over 50 people. On March 19, 2020, an anended order prohibited
gatherings over 10 people, which is the limit currently in effect (although the prohibition no
longer includes religious gatherings). This demonstrates a gradual tailoring of the prohibition
based on the COVID-19 figures and how well the previous prohibitions were working. See
Reynolds v. Middleton, 779 F.3d 222, 231 (4th Cir. 2015) (“[T]he burden of proving narrow
tailoring requires the County to prove that it actually tried other methods to address the
problem.” (emphasis in original)); Givens v. Newsom, No. 2:20-CV-00852-JAM-CKD, 2020 WL
2307224, at *6 (E.D. Cal. May 8, 2020) (“Admittedly, a blanket ban on the issuance of CHP
[protest] permits for an unspecified period does not intuitively ring of narrow tailoring. But
‘narrow’ in the context of a public health crisis is necessarily wider than usual.”).°"

Finally, the order leaves open ample alternative channels for communication, at least in
view of the COVID-19 context. “In order to satisfy this standard, the available alternatives need
not be the speaker's first or best choice or provide the same audience or impact for the speech.
Rather, the relevant inquiry is simply whether the challenged regulation provides avenues for the
more general dissemination of a message." Ross, 746 F.3d at 559 (citation omitted and cl eaned

up). Still, the available alternatives must be “adequate.” Reynolds, 779 F.3d at 232 n.5. Here,

    

SEIU OTE SESETTSUTT ETS ESET

3! Two state courts have enjoined stay-at-home orders based on state law claims not at issue here. See Elkhorn
Baptist Church, ef al. v. Katherine Brown Governor of the State of Oregon, Casa # 20CV 1 7482 (Or. Circ, Cl. May
48, 2020) (Opinion on Temporary Injunctive Relief); Wisconsin Legislature v. Palm, No. 2020A.P765-OA, 2020 WL
2465677 (Wis, May 13, 2020). The Oregon trial court’ s injunction was stayed by the Oregon Supreme Court
pending resolution of the defendants’ mandamus petition. No, S067736 (Or. May 18, 2020) (Order Granting

Temporary Stay}.

21

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 25 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 22 of 32

the ban on gatherings larger than ten people leaves open several alternatives: Cox and Reopen
Maryland, for instance, may still protest in groups of ten or fewer, and can also communicate
information in other ways such as through the Internet, newspaper, or signs. Similaly, religious
organizations may perform services in groups of ten or fewer people, virtually, or through drive-
in services. The court understands that these alternatives might not carry the same force as a
large rly or an in-person religious service with all congregants. But, especially in view of the
COVID-19 pandemic, sufficient alternatives are available.”
b. Face coverings

The plaintiffs argue that the face covering requirement violates their freedom of speech.
“In deciding whether particular conduct possesses sufficient communicative elements to bring
the First Amendment into play, [the Supreme Court has] asked whether ‘[ajn intent to convey a
particularized message was present, and [whether] the likelihood was great that the message
would be understood by those who viewed it.” Texas v. Johnson, 491 U.S. 397, 404 (1989)
(citation omitted). Therefore, the Supreme Court has found that allowing military recruiters on
campus was not expressive conduct protected by the First Amendment, see Rumsfeld v. Forum
for Acad. & Institutional Rights, Inc. (" FAIR"), 547 U.S. 47, 66 (2006), and the Fourth Circuit
has found that recreational dancing was not either, Willis v. Town Of Marshall, N.C., 426 F.3d
251, 257 (4th Cir. 2005). Asto the military recruiting, the Court found that schools’ refusal to
allow recruiting on canpus was expressive only because the schools’ conduct was accompanied
by speach. FAIR, 547 U.S. at 66. But “[t] he fact that such explanatory speech is necessary is
TET ESTSTSTSTA VETERE ESTOS
32 Several courts have analyzed freedom of assembly claims under the freedom of association framework. See, eg.,
Legacy Church, 2020 WL 1905586, at * 25-27; Givens, 2020 WL 2307224, at *7. Although neither party addresses
this, the result would bethe sane, n Roberts v. U.S Jaycees, the Supreme Court held that “[t}he right to associate
for expressive purposes is not, however, absolute. Infringements on that right may be justified by regulations
adopted to serve compelling state interests, unrelated to the suppression of ideas, that cannot be achieved through
means significantly less restrictive of associationa freedoms." 468 U.S. 609, 623 (1984). As discussed above, the

prohibition is unrelated to the suppression of ideas and furthers the compalling interest of slowing the spread of
COVID-19. The order is aso narrowly tailored, as discussed infra.

   

22

 
 

 

 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 26 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 23 of 32

strong evidence that the conduct at issue here is not so inherently expressive that it warrants
protection” as symbolic speech. Id.

Similarly, while wearing a face covering might be to several of the plaintiffs a “sign
of capture on the battlefidd, and subservience to the captor,” (Compl. ] 73), that meaning is not
“overwhelmingly apparent.” FAIR, 547 U.S, at 66 (quoting Johnson, 491 U.S. at 406). Instead,
especially in the context of COVID-19, wearing a face covering would be viewed as a means of
preventing the spread of COVID-19, not as expressing any message. As the Supreme Court
explained in City of Dallas v. Stanglin, “[i]t is possible to find some kernel of expression in
almost every activity a person undertakes—for example, waiking down the street or meeting
one's friends at a shopping mall—but such a kernel is not sufficient to bring the activity within
the protection of the First Amendment.” 490 U.S, 19, 25 (1989).

c. Strict Scrutiny

Even if the plaintiffs’ First Amendment claims (free exercise, free speech, and freedom
of assembly) were subject to strict scrutiny, they have not demonstrated a likelihood of success
on the merits. Strict scrutiny requires the government to show that the regulation is narrowly
tailored to serve acompelling government interest, with narrowly tailored meaning that “no ‘less
restrictive alternative” would serveits purpose. Cent. Radio Co. Inc. v. City of Norfolk, Va., 811
F.3d 625, 633 (4th Cir. 2016) (citation omitted); see Lukumi, 508 U.S, at 546 ("To satisfy the
commands of the First Amendment, a law restrictive of religious practice must advance ‘interests
of the highest order’ and must be narrowly tailored in pursuit of those interests’). In applying
strict scrutiny to a Florida law prohibiting judicial candidates from personally soliciting
campaign donations, the Supreme Court found protecting the integrity of thejudiciary to bea

compelling interest, and that the law was narrowly tailored, because “[t]he solicitation ban aims

23
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 27 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 24 of 32

squarely at the conduct most Hkely to undermine public confidence in the integrity of the
judiciary” and “restricts a narrow slice of speech.” Williams-Yuleev. Fla. Bar, 575 U.S, 433,
449, 452 (2015).

Slowing the spread of COVID-19 is a compelling government interest. Workman v.
Mingo Cty. Bd. of Educ., 449 F. App'x 348, 353 (4th Cir. 2011) (“[T]he state's wish to prevent
the spread of communicable diseases clearly constitutes a compelling interest.”); McCormick v.
Stalder, 105 F.3d 1059, 1067 (5th Cir, 1997) [T]he prison’s interest in preventing the spread of
tuberculosis, a highly contagious and cleadly disease, is compdling.”). The plaintiffs argue that
less restrictive alternatives are available because religious services and gatherings can be aliowed
as long as they comply with social distancing precautions. But the plaintiffs have not shown that
the proposed less restrictive means would be equally effectivein “serving [the] State's
compadiling interests.” Burson v. Freeman, 504 U.S, 191, 206 (1992); see also Legacy Church,
2020 WL 1905586, at * 40.

In addressing a state law clam under Hlinois' s Religious Freedom Restoration Act
("RFRA"), which requires government acts that substantially burden religion to bein furtherance
of acompelling interest and the least restrictive means of furthering that interest, a district court
found that the plaintiffs did not identify “any less restrictive rules that would achieve the same
result as the prohibition on large gatherings.” Cassell, 2020 WL 2112374, at * 42. The court
noted that a large religious service, even with social distancing measures, posed a higher risk of
spreading COVID-19 than a gathering of ten or fewer or adrive-in service. !d. Similarly, the
plaintiffs here do not effectively dispute that the best way to slow the spread of COVID-19 is to
restrict large gatherings, or that interactions at businesses, such as retail stores, pose alower risk

of spreading COVID-79 than “a group congregating near one another for alonger period.”

24
 

 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 28 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 25 of 32

(Decl. of Mitchell 23). Asin Wiliams-Yulee, the prohibition is aimed at conduct most likely to
spread COVID-19. Additionally, essential businesses allowed to remain open are determined
based on the Department of Homeland Security’ s definition of critical infrastructure. {n order to
ensure public health, the Governor must also balance the food, shelter, and security needs of
Maryland residents. Finalfy, the order still allows drive-in, virtual and small religious services
and gatherings. For these reasons, the plaintiffs have not demonstrated a likelihood of success
that the order would fail even under a strict scrutiny test.
d. Commerce Clause

The plaintiffs claim that the order closing certain non-essential businesses in Maryland
violates the commerce clause, because the plaintiff Adventure Park and other businesses forced
to close regularly do business with suppliers and customers outside of Maryland, and are now
prevented from engaging in that interstate commerce. (See ECF 32-1, Reply Ex. A, Decl. of
Kevin Kaufman, General Manager at Adventure Park). The plaintiffs allege that since COVID-
19 primarily affects dderly and immune-deficient individuals, those individuals can be protected
without shutting down these businesses. They argue that "states like Georgia, including densely
populated Atlanta, and West Virginia, have reopened with no spike in sicknesses, Countries like
isradl and Sweden have been successful at curbing the spread of the virus despite no mandatory

business closures and guidelines which do not compel behavior.” (Reply at 13).

    

LY OUSUES TAT OS ESTATES EAT ESSE ED STE
33 Tha plaintiffs do not provide sources for these assertions, The court notes, however, that the openings in Georgia
and West Virginia are phased openings. For example, if appears Georgia still prohibits amusement parks from
operating in its most recent May 12 executive order. See EO 05.12.20.02 (“Reviving a Healthy Georgia’), May 12,
2020, at 13. It also does not appear that West Virginia has allowed anusement parks to open. West Virginia Strong
~ The Comeback, hitps://qovernor. wv.gow Pages The-Comeback.aspx (last accessed May 15, 2020). The court also
notes that Sweden has experienced more COVID 19-related deaths per capita as compared to its neighbor countries.
COVID-19 Deaths in Sweden, Reuters, hitosvAvww. reuters. com/article/us-health-coronayi rus-sweden-
casualties/covid-19-cleaths-in-sweden-pass-3000-public-heal th-agency-idUSKBN22J' UV (last updated May 7,
2020); Sweden Stayed Open. A Deadly Month Shows the Risks, NY Times,

hitos/Awww.nytimes.com/interacti ve’2020/05/ 15/worl dieuirope’sweden-coronavirus-deaths.htmi (last updated May
15, 2020). Moreover, to the extent there are multiple reasonable ways to address the COVID-19 outbreak, * [i]t is ino

29

 
 

 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 29 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 26 of 32

The commerce clause provides that “The Congress shall have Power . .. To regulate
Commerce with foreign Nations, and among the several States, and with the indian Tribes{.]”
U.S. Const. art. 1,§ 8, cl. 3. "[l]t is well-established that th{e] affirmative grant of authority [in
the commerce clause] implies a ‘negative’ or ‘dormant constraint on the power of the States to
enact legislation that interferes with or burdens interstate commerce.” Brown v. Hovatter, 561
F.3d 357, 362 (4th Cir. 2009) (citation omitted). Dormant commerce clause challenges are
guided by two general principles: “First, state regulations may not discriminate against interstate
commerce; and second, States may not impose undue burdens on interstate commerce.” S$.
Dakota v. Wayfair, Inc., 138 S. Ct, 2080, 2091 (2018).4

“To determine whether alaw violates this so-called ‘dormant’ aspect of the Commerce
Clause, we first ask whether it discriminates on its face against interstate commerce.” United
Haulers Ass'n, Inc. v. Oneida-Herkimer Solid Waste Mgmt. Auth., 550 U.S, 330, 338 (2007). “In
this context, ‘discrimination’ simply means differential treatrnent of in-state and out-of-state
economic interests that benefits the former and burdens the latter.’” Id. (citations omitted). A
law may discriminate against interstate commerce in three ways: facially, in its practical effect,

or inits purpose. Colon Health Centers of Am, LLC v. Hazel, 813 F.3d 145, 152 (4th Cir. 2016).

 

part of the f unetion of ¢ a s court or ajury to determir ne which on one 16 of wo modes was likely to be the most ef fective for
the protection of the public against disease." Jacobson, 197 U.S. at 30.

* The plaintiffs cite a quote by John Stuat Mill, which they state was cited in the opinion in Mugler v. Kansas, 123
U.S, 623 (4887). Jahn Stuart Mill was actually cited by the plaintiffsin thelr assignments of error, for the
proposition that the right to manufacture beer for one’s own use cannot be regulated by the government. Mugler, &
&. Ct. 273, 288. The caurt rejected that argument, stating that while the government does not have the power to
control rights that are purely and exclusively private, the government may require citizens to conduct themselves
and use property so as not to injure others Mugler, 123 U.S. a 660. The power to determine what may injure the
public must be vested somewhere, the court noted, or "else society will be at the mercy of the few, who, regarding
only thelr own appetites or passions, may be willing to imperil the peace and security of the many, provided only
they are permitted to do as they please.” {d. at 660-61. Following this reasoning, the court upheld Kansas's
prohibition on the manufacture and safe of alcohol within the state. Id, at 662; see also Jacobson, 197 U.S, at 26
("Real liberty for ai could not exist under the operation of aprinciple which recognizes the right of each individual
person to use his own, whether in respect of his person or his properly, regardiess of the injury that may be done to
others.”).

26

 
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 30 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 27 of 32

The Governor's order is not facially discriminatory against interstate commerce, asit
only orders the closure of certain Maryland businesses, and does not regulate out-of-state
businesses, Nor do the plaintiffs present any evidence that the order has a discriminatory
purpose or effect. There is no indication that the purpose of the order is to “advance
[Maryland's] own commercial interests by curtailing the movement of articles of commerce.”
Colon Health Centers, 813 F.3d at 152 (quoting H.P. Hood & Sons, Inc. v. Du Mond, 336 U.S.
525, 535 (1949)). Anct there is no indication that the order “negatively impact[s] interstate
commerce to a greater degree than intrastate commerce.” Id. at 153. If anything, the order
negatively impacts intrastate commerce to agreater degree, as it only applies to Maryland
DUSINeSsEs.

The plaintiffs argue that the Governor's order closing certain non-essential businesses is
foreclosed by the 1890 Supreme Court case Minnesota v. Barber, 136 U.S. 313 (1890). But
Barber involved astatute that, inits effect, prohibited meat from being sold in Minnesota unless
the animal was slaughtered in Minnesota. Id. at 328. The court found that this was an
unconstitutional regulation of interstate commerce. Id. The plaintiffs argue that “[h]ere the
circumstances are very similar since the result of the shut down is to prevent manufacturers,
suppliers and vendars from seil ing to Maryland businesses and, of course, for Maryland
businesses to purchase goods and services for delivery in Maryland.” (Reply at 16). But for the
sane reasons that Maryland busi nesses might not purchase out-of-state goods while they are
closed (which, of course, they are not prevented from doing), they also might not purchase in-
state goods. Unlike the Minnesota law, thereis no discriminatory effect on out-of-state goods.

Becatise the orders do not discriminate against interstate commerce, they will be

analyzed under the “ Pike test”: “Where the statute regulates even-handed y to effectuate a

27

 
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 31 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 28 of 32

legitimate local public interest, and its effects on interstate commerce are only incidental, it will
be upheld unless the burden imposed on such commerce is clearly excessive in relation to the
putative local benefits.” Pike v. Bruce Church, inc., 397 U.S. 137, 142 (1970); see also Wayfair,
inc., 138 S, Cf. at 2091. The Fourth Circuit has characterized this as arrational basis standard of
review. Colon Health Centers, 813 F.3d at 156.

The putative local benefits of closing certain businesses deemed non-essential are to
reduce interactions between individuals that could spread COVID-19. (See Decl. of Mitchell {]
38 (children may be infectious without showing any symptoms, and must be accompanied by
older individuals when they go to Adventure Park); {[ 13 (the best way to slow the spread of
COVID-19 is avoiding close contact with others). The plaintiffs bear the burden of showing that
the burden on interstate commerce outweighs the local benefits. Colon Health Centers, 813 F.3d
at 157. Theplaintiffs: main argument is that the orders are especially burdensome for Maryland
small businesses. While the court sympathizes with Maryland businesses that have had to shut
down, this is not a burden on interstate commerce to be analyzed under the dormant commerce
clause, And although the order closing certain businesses incidentally burdens interstate
commerce, (see Decl. of Kaufman, stating that Adventure Park does business with out-of-state
businesses and customers, and because of the shut down, will lose some of that interstate
business), it is not clearly excessivein relation to local benefits. “To override [Marytand' s]
judgments casually would be to undermine a cornerstone of our federa system: the state police

power. Courts enforcing the dormant Commerce Clause were ‘never intended to cut the States
ESTUEESUORIOOOSSASERUATSTESSESEOURRESS USTEDES

35 For example, the plaintiffs argue, “[i]f grocery stores, certain big box stores, liquor stores and home improvement
stores can stay open and be deemed safe for the public, then the same rules and conditions can be applied to small
businesees like those of the Plaintiffs, including Adventure Park, Antietam Canpground and many thousands of
other small businesses, If the State can continue to sell lottery tickets, then Adventure Park should be able to sel]
admission tickets.” (Reply at 17). The plaintiffs cite to no sources or cases to support this proposition, and the court
notes that the Governor s orders do not distinguish between small and large businesses. Rather, whether a business
is essential is based on the goods or services it provides, and Is based on guidance by the Department of Homeland
Security. But regardless, the relevant Inquiry here is the burden to interstate commerce.

 
 

28

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 32 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 29 of 32

off from legislating on [ ] subjects relating to the health, life, and safety of their citizens.’”
Colon Health Centers, 813 F.3d at 158.

Finally, the plaintiffs argue that since Congress would have the power to regulate sales
between suppliers and vendors and Maryland businesses, the state does not. But the Governor
has not regulated sales between suppliers, vendors, and Maryland businesses. None of the orders
regulate or prohibit interstate sales. The orders may have an effect on interstate commerce,
which has been analyzed under the Pike test, above. But the plaintiffs are incorrect to the extent
they argue that if the orders have any effect on interstate commerce they are invalid. The Pike
test presumes that state laws may pose an incidental burden on interstate commerce as long as
the burden is not “clearly excessive in relation to the putative local benefits.” Pike, 397 U.S, at
142.

e Articles of the Maryland Declaration of Rights

The plaintiffs argue that the Governor violated Articte 8 ("That the Legislative, Executive
and Judicial powers of Government ought to be forever separate and distinct from each other;
and no person exercising the functions of one of said Departments shall assume or discharge the
duties of any other”) by silencing alegistator who wished to speak about an issue and by
refusing to exempt legislators from the prohibitions in his executive orders. This appears to refer
to Cox, who alleges he was told that he would be violating the Governor’ s executive order
prohibiting large gatherings if he attended a Reopen Maryland rally. As discussed above, the
Governor has not silenced Cox or any other legislator. They remain free to express their
disagreement with the executive orders while complying with the time, place, and manner

restrictions the orders set forth. To the extent the plaintiffs argue that legislators should be

29

 

 
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 33 of 64
Case 1:20-ev-01130-CCB Document 40 Filed 05/20/20 Page 30 of 32

exempt from the executive orders while fulfilling their legislative duties or while acting as
legislators, the plaintiffs provide no support for that position.
f. Article 44 of the Maryland Declaration of Rights

The plaintiffs also argue that the Governor has violated Article 44, which states that the
provisions of the U.S. Constitution and the Maryland Constitution apply both in times of war and
in times of peace, by violating “the Right to Free Exercise of Religion, Right to Assemble, Right
to Conduct Lawful Business, Due Process, Closure of Courts’ and by “suspend[ing] statutes of
the state or alocality in the case of any declaration of emergency — as deemed not by science or
Legislative decision, but by one person, The Governor.” (Reply at 40). They cite Kenly v.
Huntingdon Bldg. Ass'n, which regarded a Depression-era foreclosure sale, 166 Md. 182, 170A.
526 (1934). Kenly held that a court in equity could not decline to enforce the legal rights of the
mortgagee just because of the economic conditions. Id. at 527. But as discussed above, the
plaintiffs have not at this point demonstrated that the defendants have violated their “clearly
defined legal right[s.]” Seeid. at 529 (Diggs, J., concurring). Asto the assertion that the
Governor has violated the "Right to Conduct Lawful Business, Due Process, Closure of Courts’
the court will not address it because the plaintiffs have not made their argument with any
specificity. it is not clear what “right to conduct lawful busi ness” the plaintiffs refer to, how they
allege that the Governor has violated the due process clause, or that the Governor has ordered the
closure of the courts. Therefore, the plaintiffs have not demonstrated a likelihood of success in
showing that the defendants have violated Article 44.

(I. Other Factors

     

ORESESTSETENTSTERYERETCENE ESTATES OOS TGS
3° it appears that Maryland courts have issued their own orders governing operations due to COVID-19, See Fourth
Amended Administrative Order, httos://mdcourts.gov/sites/defall/filesadmin-
orders/20200504fourthamencdedadministrativeorderexpandingandextendingjudiciaryrestrictedoperations, pdf (last
aocessed May 14, 2020).

30
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 34 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 31 of 32

For the reasons stated above, the plaintiffs have not shown that the harm they are facing
is the result of constitutional violations. Therefore, the irreparable harm factor weighs against
granting a TRO or apreliminary injunction. See Legacy Church, 2020 WL 1905586, at *41-43.
The other factors, the balance of the equities and the public interest, which “merge when the
Government is the opposing party,” Nken v. Holder, 556 U.S, 418, 435 (2009), also do not weigh
in favor of granting a TRO or apreliminary injunction. Here the harm to the public in granting a
TRO or preliminary injunction, which may result in more transmissions of COV] D-19 and more
cases of serious il]ness and death, could be great. This harm to the public is not outweighed by
the irreparable harm the plaintiffs might suffer, especially when the plaintiffs have not
demonstrated a likelihood of success in showing that the harm is a result of any constitutional
violation.

CONCLUSION

Public officials cannot responsibly exercise their broad authority to protect the health of
the entire community without considering the data, the science, and the advice of experienced
public health professionals. Governor Hogan, exercising the powers given to him by the
legislature In the face of the COVID-19 crisis, has made reasonable choices informed, if not
dictated by, such data, science, and advice. In opposing the Governor's stay at home orders,
including the prohibition on large gatherings, the closing of nonessential busi nesses, and the
requirement that face coverings be worn on public transportation and in retail stores, the
plaintiffs minimize the risks of this pandemic but cite no contrary scientific authority. Under the
Jacobson framework, they have not shown that the measures have “no real or substantial
relation’ to protecting public health, nor have they shown that the measures are, * beyond all

question, a plain, palpable invasion of rights secured by the fundamental law.” For the reasons

31

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 35 of 64
Case 1:20-cv-01130-CCB Document 40 Filed 05/20/20 Page 32 of 32

stated above, the court will deny the plaintiffs’ motion for a TRO, treated as amotion for a

preliminary injunction. A separate order follows.

5/20/20 IS!
Date Catherine C. Blake
United States District Judge

32
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 36 of 64

In The
Unitey States Court of:Mppealso « 10

for the Third Cirewttisyc-coPA,

20-1449

UNITED STATES OF AMERICA, et al.
Paintiff-Appellees

¥.

JOESPH R. JOHNSON
Defendants-Appellant

JEFFREY CUTLER
’ Intervenor Defendants-Appellant

Appeal from the Order/Judgment entered February 28, 2020 in the United States District
Court for the Eastern District of Pennsylvania at No, 2:19-cr-00367-1

PETITION FOR IMMEDIATE INJUNTION PENDING APPEAL

ORAL ARGUMENTS REQUESTED

PAGE 1 of 80

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 37 of 64

Here comes Jeffrey Cutler, Intervenor Defendant-Appellant in this case and
Requests an IMMEDIATE INJUNCTION PENDING APPEAL FOR ALL
juridictions of the United States, based on the ruling in case # 4:20-cv-00081 in
the United States District Court for the Eastern Ditrict of North Carolina on
16MAY2020 by Judge James C. Dever III. Since Governor Roy Cooper has
made public statements that he does not intend to appeal, this is settled law. Mr.
Cutler had filed a Petition to DENY the Motion For Summary Affirmation and
to consolidte related cases of religious discrimination by the government in case
20-1805 on 14MAY2020 and the document has yet to be put online. The
document filed by Brian L. Calistri on May 8, 2020 contains some perjured
statements and since it was sent by mail constitues Mail Fraud and Perjury (18
USC § 1001) and constitutes a CONSPIRACY to conceal the murder of a
Federal Employee found on 04DEC2003 (Jonathan Luna) , by persons in the
governments (both federal and state) and five children on May 13, 1985 as a
form of Eviction with the aid of persons in the FBI. Mr. Cutler had stated that
he believed that the MURDER of JONATHAN LUNA was carried out by the
KLU KLUX KLAN, and concealed with help of the FBI. The judge dismissed
the case even though 5 parties defaulted and were properly served. Based on
ECF #5 in case # 2:17-cv-00984 by the late Thomas O’Neill, Mr. Brian
L.Calistri’s motion failed to notify the parties that have defaulted in this case

and therefore should be DENIED. Ahmaud Arbery was MURDERED in

PAGE 2 of 80
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 38 of 64

Georgia by 2 individuals, and no prosecution was being pursued 74 days. At
minimum 2 DA’s recused themselves and DID NOTHING. Mr. Cutler had
made a complaint by mail to the DA office in Lancaster County, Pennsylvania
and York, County Pennsylvania. Mr. Cutler had also filed a motion to intervene
on 22SEP2019 in the case of Tami Levin in federal court case 2:19-cv-03 149
(ECF 5) which named DA Larry Krasner as a Defendant in the case. Mr.
Cutler also filed a response to the motion filed in oppeition on 25SEP2019.

Even though the document filed on 25SEP2019 contained evidence of
OBSTRUCTION OF JUSTICE and VIOLATIONS of EQUAL
PROTECTION, Judge Eduardo C. Robreno issued an order on 09O0CT2019
which not only denied Mr. Cutler’s right to intervene but also violated the

United States Constitution Ammend 1, by making a THREAT BY MAIL if
Mr. Cutler filed any additional motions in the case, limiting Mr. Cutler’s right to
PETITION THE GOVERNMENT FOR REDRESS OF GRIEVIENCES.
Tami Levin was replaced by Movita Johnson-Harrell who pleaded guilty to the
theft of approximtely half million dollars. Mr.Cutler had filed objections to

limit the power of the Tom Wolf to classify that religion as a NOT a LIFE
SUSTAINING activity in the Commonwealth of Pennsylvania. Mr. Cutler filed
his first lawsuit on 31DEC2013 regrding violations of Religious Freedom as case
number 1:13-cv-02066. He was granted the right to chailenge OBAMACARE

in Appeal as case 14-5183 on 14AUG2015 for violations of the

PAGE 3 of 80
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 39 of 64

ESTABLSHMENT CLAUSE. To this end Mr. Cutler Previously requested
that district court case number 4:20-cv-0064 in the United States District Court
for the Northern District of Mississippi [TEMPLE BAPTIST CHURCH et al.
y. CITY OF GREENVLLE et al.], and case number 1:20-cv-00323 in the
United States District Court for the Western District of Michigan
[KIMBERLEY BEEMER et al. v. GRETCHEN WHTMER et al.] and case
number 1:20-cv-01120 in the United States District Court for the District of
MARYLAND, BALTIMORE DIVISION [ANTIETAM BATTLEFIELD
KOA et al. v, LAWRENCE J. HOGAN et al] are also cases that should be
part of this consolidation. All charges in each case should be included by
reference for all civil cases as if they are filed with this filing. Mr. Cutler has
previously called Mr. Wolf a member of the KLU KLUX ISLAN in documents
related to this case in federal court. Despite Mr, Cutler filing a request with the
state prior to the end of the WAIVER deadline that ALL BUSINESSES in

Pennsylvania be considered LIFE SUSTAINING , Mtr. Cutler has never heard

back about his request until 12MAY2020. Mr. Wolf also NOW wants to start a

NEW group to TRACK everyone in PENNSYLVANIA Based on the story
about Mike Du Toit of South Africa <ref> https://www.dailymail.co.uk/news/article-

2478889/White-supremacist-Mike-du-Toil-plotted-kill-Nelson-Mandela-jailed html </ref>

the BOEREMAG was just another name for KLU KLUX KLAN. Also Tom

Wolf made statements that said that people cannot be evicted until July yet in

PAGE 4 of 80

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 40 of 64

there are 6 pges of Legal Notices in the Inquirer on O7MAY2020 that use
WRIT OF EXECUTION to sieze property. Recently in New York white
police officers were beating a BLACK MAN for failing to practice social
distncing (neither police officer was wearing a mask), and they should be
prosecuted for violating the same law that they were alledgely enforcing. It is
notable that Wikipedia has SCRUBBED Mike Du Toit from their records
(effectively trying to rewrite history), Brazil has put NO mandtory social
distancing in place and a country with about 66% of the size population of the
United States but only has 10% of the deaths. In the Appeals for the Fifth
Circuit the Order from the United States Northern District of Texas dated
January 16, 2020 denying Plaintiff's MOTION FOR RECONSIDERATION OF
MOTION TO CHANGE VENUE FOR CASE 4:18-cv-00167-0 FROM STATE
OF TEXAS TO PENNSYLVANIA AND COMBINE CASE WITH 5:19-cv-
00834 , and the motion denying Plaintiff's motion of December 30, 2019. The
current order from that court is in error since the USCA order of December 18,
2019, remanded the case back to District Court and for further disposition and
was unopposed and is still unopposed. Mr. Cutler had previously filed a
document by MAIL on March 1, 2019 but it was illegally discarded. He then
filed on O7MAR2019 in person (Document 00514863727) , and it was put online
Match 7, 2019. The office of the clerk decided it would be ignored. Mr. Cutler

filed a NOTICE OF APPEAL on 27JAN2020, (Document 00515289904

PAGE Sof 80
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 41 of 64

International Holocaust Remembrance Day), and it was only put online when
Mr. Cutler informed the Deputy Clerk Mary Francis Yeager that she was
violating Mr. Cutler’s civil rights, Tt was put online January 29, 2020. A
violation of EQUAL PROTECTION by employee of the federal government,
which treated the two documents differently and potentially hid the document
from the review of the judges considering an ENBANC review. Mr. Cutler
subsequently filed a PETITION FOR ENBANC HEARING AND TO
TRANSFER RESIDUAL CASE TO PENNSYLVANIA AND COMBINE
WITH CASE 5:1 9-cv-00834, this document was put online as document number
00515298284 on 04FEB2020, the same date it was filed in court. In the case
both Deputy Clerk Mary Francis Yeager and Deputy Clerk Roeshawn
Johnson denied the petition. This violated the United States Constitution
Ammend 1 and 5. It also also violates Mr. Cutler’s rights under the Sixth
Amendment of the Constitution. Mr. Cutler then on 04MAR2020 filed a 380
page document in this case (2:19-cr-00367). Within 24 hours of the filing Mr.
Cutler got a threat by phone. from an unidentified individual about the filing. On
06MAR2020 Mr, Cutler filed a nine page correction to the document previously
filed. When the document was downloaded from the federal pacer system it was
devoid of any markings. On 12MAR2020 Mr. Cutler filed a MOTION TO
VACATE ORDER DENYING ORDER OF RECONSIDERATION — ON

04MAR2020 FOR IMPROPER SERVICE —- BRADY VIOLATION AND

PAGE 6 of 80
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 42 of 64

COMBINE WITH CASE NUMBER 2:20-cv-00735 (GRANT v.
PHILADELPHIA) AND 4:18-cv-00167-0 FROM THE NORTHERN
DISTRICT OF TEXAS AND DEFAULT JUDGEMENT. At that time Mr.
Cutler used the terminal in the Federal Courthouse to view some dockets. In
case 2:19-cr-00367 Mr. Cutler noticed the copy of the document (ECF 99)
NOW was properly marked. Based on this Mr. Cutler printed a second copy of
the document. Based on Elouise Pepion Corbel et al. v. Gale v. Norton, et al.
(03-5262, 03-5314). Mr. Cutler requested the district court cases be
consolidated in Pennsylvania and deliberations allowed on an expedited basis
since they both involve related issues and the Supreme Court has indicated they

will not consider the case this term. This court had allowed the House of
Representatives to be an Intervenor. The petitioner, Jeffrey Cutler, acting pro

se, respectfully previously identified that the speaker of the house of
representaives, in her official capacity, as the speaker of the House of
Representatives (and former resident of Baltimore, Maryland).
This is the same city that Johnathan Luna on 03DEC2003 (a black federal
employee) left his office at approximately 11 PM and was found dead the next
morning in Lancaster County, Pennsylvania with 36 stab wounds, neck back and
genitals, but the cause of death was drowning. Sean Suiter a Baltimore Police
office died from a suicide during a special arrest, 1 day before he was to testify.

Other individuals have died unexpectedly, possibly of murder including Beranton

PAGE 7 of 80
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 43 of 64

Whisenant Jr, (also a federal prosecuter), and Kobe Bryant. The medical records
of Jonathan Luna have finally resurfaced and are currently trying to be

sealed/hidden by the current DA in Lancaster County. <ref>
https: /Avww, fox43.comarticle/news/jonathan-luna-murder-mystery-2003/52 4 -2990b272-9355-43a8-8163-

506440862577 </ref><ref>

https:/Aancasterontine.com/news/local/in p-county-clash-over-newly-discovered-record s-in-janathan-
luna/article Oiba6S6a-483b-1 1ea-86ed-43533b224839 html </ref><ref>

hitos://lancasteronline.cony news/locai/lancaster-county-judge-gives-prosecutor-days-to-say-why-
jonathan/article 66aa5a86-49ec-1 q{ea-8d57-37ffaiboed2/7. html </ref><ref>

httos://Wwww.ewg al.conVarticle/newly-discovered-clocuments-are-related-to-investigation-into-death-of-
federal-prosecutor-jonathan-tuna/30763745 </ref><ref>

httos:/www.pennlive.com/news/2020/02/re-discovery-of-records-on-mysterious-death-of-federal-
prosecutor-prompts-fight-between-da-news-media. html </ref><ref>

hitos:/Awww. youtube.com/watch?v=cL Aid(UHDwi8 </ref> <ref> https:/Avww.nbcnews,com/news/us-
news/disqraced-ballimore-police-officer-says-detective-who-was-killed-testifying-n844831

<fref> <ref> hitps://www.cnn.com/2018/08/29/us/baltimore-police-detective-sean-suiter-
suicide/index.htm! </ref>

Nancy Pelosi made a false statement in court via her lawyer (Mr Donald B. Verilli
Jr.) stated “[N]o one would be hurt and the greater justice would be attained” and
violated (18 USC § 1001) on 03JAN2019 on page 24 of the filing that was made in
case 4:18-cv-00167-0, a significant federal crime. During a speech at the National
Association of Counties’ annual Legislative Conference on 9 March 2010, in
Washington D.C. <ref> httos:/Avww. youtube.com/watch?v=QV7dDSabaQo </ref>

she stated “We have to pass the bill to find out what is in it”. The petitioner “found
out what was in it” and filed a Pro se lawsuit 31DEC2013 in Wasington, DC case

1:13-cv-2066. He also via lawyers hired had previously filed a Writ of Certiorari

PAGE & of 80

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 44 of 64

for the Supreme Court of the United States (15-632) and inserted that same writ in
United States Court of Appeals case 17-2709, page 314A, via district court case
number 2:17-cv-00984 page 10, Since the individual mandate of the Affordable
Care Act is now null and void based on the rulling of the USCA and the other
provisons of the bill should also be eliminated to preserve the constitution. Mr.
Cutler paid the docketing fee for this appeal to preserve the right of appeal of Mr.
Johnson. His lawyer previously made a false statement to the court in his request
to withdraw, based on the documents filed by Mr. Johnson (ECF 100-103) a
significant crime (18 USC § 1001). The current orders of Tom Wolf in
Pennsylvania violate GMP procedures and allows the commonwealth to track
every individual on the Pennsylvania Turnpike. (See history of IBP recalls of beef
procedures that using a delivery ADDS RISK TO EXPOSING EVERYONE. Mr.
Cutler had worked for multiple pharmaceutical and food compnaies including,
HEINZ, CAMPBELLS, MERCK, GSK, BAXTER and others. COVID-19 is
actually an excuse for MASS GENOCIDE against individuals that are deemed
undesirable including Jewish and black Individuals and to discontinue pensions via
MURDER (see <ref> https://en. wikipedia orgiwiki/Joyce_Gitchrist </ref>. It is very easy to
bribe or pay individuals to bear false witness against another individual. The order
Tom Wolf issued effectively allows the governments to discontinue religion in
Pennsylvania, a member of the KLU KLUX KLAN or related organization. Other

members of the KKK in the United States and the World, are all organized to take

PAGE 9 of 80

 

 
 

 

 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 45 of 64

on the HOAX. This was previously called Agenda 21. As of 16MAR2020
Canada was still allowing flights from CHINA and those persons

could be carrying hazardous bio material simply enter the United States from
Canada. When Mr. Cutler was working for Merck as a contractor some individuals
were caught stealing trade secrects by security at the West Point site. It has

been known China has been effectively using live people for transplants for years.
Mr. Bllyahoo has stated the word in HUNGARY for SIN is pronounced VIRUS.
The closing of all CASINOS in the STATE is to get 100% of all gambling
revenue, to have a total monopoly on all sources of payment organized for a
complete KKK takeover. Jeffrey Smiles has told Jeffrey Cutler that the Allentown
Courthouse contains NAZI insigna in the tile work in the building, and there is a 7
acre compound in Southern Lancaster county that is owned by the KKK.

The connection of Joe Biden to China and the transfer of technology to them has
violated the world’s civil rights. Also Based on case # 19-ev-2407 in

the Southern District of California, by Cyrus A. Parsa which should be included by
reference these claims are true and correct and the book Bloody Harvest

<ref> hitps:fAvww,bookdepository.com/Bloody-Harvest-David-Matas/9780980887976 </ref>

Based on Mr. Cutler’s experience, Engineering Experience, and the case of Joyce
Gilchrist <ref> https/en.wikipedia.ora/wiki/Joyce Gilchrist </ref> persons in Federal
government may have violated the Logan Act Stat. 613, 18 U.S.C. § 953 with

China. Since Mr. Wolf's order is illegal, all the Insurance companies have

PAGE 10 of 80

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 46 of 64

conspired to not pay BUSINESS INTERUPTION CLAIMS based on the order of
Tom Wolf. Mr. Wolf's order also violates the Federal Voting law Voting Rights
Act of 1965, which prohibits any jurisdiction from implementing a "voting
qualification or prerequisite to voting, or standard, practice, or procedure ... ina
manner which results in a denial or abridgement of the right ... to vote on account
of race," color, or language minority status. Mr. Cutler notifies this court that the
failure of the Dams in Michigan may be the result of a deliberate act to prevent and
obscure the lawsuit of governor Gretchen Witmer’s unlawful act from being
persued in federal court case 1:20-cv-00323. Persons of the CDC have LIED
about an Approved Vaccine to Stop COMPLICATIONS from COVID-19. It

is called PREUMOVAX23 and Prevnar!3 which is the PRIME COMPLICATION
TO THE COVID-19 pneumococcal disease, Based on Tigers in the Bronx zoo
being diagnosed with COVID-19, there is ZERO evidence that the tigers ever
failed to practice social distancing, because the person would be called LUNCH.
This EFFECTIVELY INVALIDATES ALL THE MODELS being used to
justify the restrictions being imposed!!. Pursuant to Title 18, United States

Code § 4, Plaintiff, Jeffrey Cutler, notifies the court of possible ongoing criminal
activity directly involved with his civil rights action (No. 5:19-cv-00834) and
requests the court to notify the Prosecutor's Office immediately, and any other
criminal justice authorities the court deems necessary, to effect and insure the

prompt investigation and prosecution of crimes involved with this case which

PAGE 11 of 80

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 47 of 64

includes mail Fraud (18 U.S. Code § 1341), the murder of a federal employee

(18 U.S. Code § 1114), Obtruction of Jutice, and Title 18, Section 871.

The courts have affirmed, it must “afford a liberal reading to a complaint filed by
a pro se plaintiff,” particularly when the plaintiff has no formal legal training or
education, Klayman v. Zuckerberg, 753 F.3d 1354, 1357 (D.C.Cir. 2014); see also
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be
liberally construed, and a pro se complaint, however inartfully pleaded, must be
held to less stringent standards than formal pleadings drafted by lawyers.”’)
(internal quotations and citations omitted).

WHEREFORE, for all the foregoing reasons, petitioner respectfully requests

the court grant an IMMEDIATE INJUNCTION PENDIING APPEAL THAT
ENJOINS EVERY JURISDICTION OF THE UNITED STATES FROM
SPECIFYING RESTICTIONS ON HOW TO PRAY during a Pandemic, either
real or created by colusion with foreign governments. This court should

also declare the entire Affordable Care Act (Obamacare) law and the law signed in
1942 as Executive Order 9066 by Franklin Roseveldt UNCONSTITUTIONAL,
during an immediate ENBANC review of this case when combined with the writ
from case 15-632, have Mr. Johnson’s incarceration be suspended pending this
appeal process because of the tampering of documents as demonstrated by ECF 99
filed by Mr. Cutler in the other case, as well as the RESPONSE TO PETITION

OF VERIZON LLC FOR SUMMARY AFIRMATION AND TO

PAGE 12 of 80
 

 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 48 of 64

CONSOLIDATE RELATED CASES FOR JUDICIAL EFFICIENCY in case
20-1805 on 14MAY2020 and grant a transfer of the rest of this district court case
and let a jury determine the penalties for each party, including Micheal
Bloomberg, Deputy Clerk Mary Francis Yeager and Deputy Clerk Roeshawn
Johnson. The exiting Injunction Pending Appeal in Case 20-1449 should be

granted as well as the proposed ORDER filed with the NOTICE OF APPEAL of

case number 20-1805 and other penalties the court deems appropriate.

PAGE 13 of 80

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 49 of 64

Respectfully submitted,

DATE: 20MAY2020 jsf Jeffrey Cutler

Jeffrey Cutler, pro se
215-872-5715 (phone)

eltaxcollector@gmail.com
P.O. Box 2806

York, PA 17405

PAGE 14 of 80

 
 

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 50 of 64

CERTIFICATE OF SERVICE

I hereby certify that on May 8, 2020, I filed the
foregoing with the Clerk of the Court for the
United States Court of Appeals for the Third
Circuit via United States Mail or in person.
Participants in the case who are registered
CM/ECF user's will be served by the appellate
CM/ECE system. I further certify that all of the
other participants or their lawyers in this case are
registered CM/ECE users, except JOE JOHNSON
P.O, BOX 441572, FORT WASHINGTON, MD
20749

/s/ Jeffrey Cutler
Jeffrey Cutler

CERTIFICATION OF COMPLIANCE
This brief complies with the type-volume limitations of Fed. R. AP. P. 35(b)(2)

and Circuit Rule 40-1 because this brief contains no more than 15 pages,
excluding the parts of the brief exempted by Fed. R. AP. P. 32.

Respectfully Submitted, —

/s/ Jeffrey Cutler
DATE: 20MAY2020

 

Jeffrey Cutler, pro se
215-872-5715 (phone)

altaxcollector@qmail.com
P.O. Box 2806

York, PA 17405

PAGE 15 of 80

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 51 of 64

ADDENDUM

PAGE 16 of 80
Case 4:20-Cv-02078-MWB Document 181-3 Filed 11/19/20 Page 52 of 64

41/44/2020 https://humanevents.com/201 5/05/13/the-most-mportant-obamacare-case-youve-never-heard-of/?utm_source-hedally&utm_medlums..,

Hivpittate Een NEWS S ANALYSIS TECH =—- TO TELL THE TRUTH Q

Further evidence that this

oer at oe ay suBMusstons LATEST POSTS

‘comprehensive immigration . . .
P reform’ deal. Biden Poised to Deep Six Much of Trump

Legacy With Executive Orders.

ARCHIVE
The New Purpose of Public Education.

The MOS  sesatserun:rervort rine ist
Important. =="
ODAMACALE 4 sernicrersonn nine
Case oi
You@?:ve
Never
Heard Of

While the nation eagerly
awaits the Supreme
Court®??s ruling in King
v. Burwell, a case brought
by an unknown
Pennsylvania tax collector
has quietly made its way to
the U.S. Court of Appeals
for the District of
Columbia and has the
potential to end President

hitps://humanevents.com/2015/05/13/the-most-mportant-obamacare-case-youve-nover-heard-off ulm, source=hedallyiutm_medium=emall&utm_ca... 110

In Defense of Big Pharma.

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 53 of 64

41/14/2020 htps:fhumanevents.comy/201 6/05/41 a/the-most-imporiant-obamacare-case-youve-never-heard-of/7ulm_sourca=hedally&utm_medium=,

Barack Obama@??s most ®

   

important piece of
legislation, the Affordable
Care Act.

FREE SPEECH ALLIANCE

By Justin Haskins
on May 13, 2015

ADVERTISEMENT
While the nation eagerly
awaits the Supreme
Court®??s ruling in King
vy, Burwell, a case brought
by an unknown
Pennsylvania tax collector
has quietly made its way
to the U.S. Court of
Appeals for the District of
Columbia and has the
potential to end President
Barack Obama@??s most
important piece of
legislation, the Affordable
Care Act.

Like countless others,
Jeffrey Cutler, currently,
the tax collector of East
Lampeter Township,
Pennsylvania, received a
notice from his health
insurance company in
October 2013 that
indicated his plan did not
qualify for renewal under
the rules established by
the Affordable Care Act

htlps:/humanevents.com/2015/05/13/the-most-important-obamacare-case-youve-never-heard-off?ulm_source=hedally&ulm_medium=emall&utm_ ca... 20
Case 4:20-cv-02078-MWB_ Document 181-3 Filed 11/19/20 Page 54 of 64 _

11/14/2020 hitpsivfhumanevents.com/2015/05/13/the-most-Important-obamacare-case-youve-nevar-heard-of/?utm_source=hedally&utm_medium=...

(ACA), also known as

Obamacare. Cutler, who

had been enrolled in the

same plan since 2007, was

satisfied with his coverage

and did not want to switch

to what he considered to

be an inferior plan offered

through the government-

run health insurance

exchange.

 

Facing significant political
pressure from Republicans
and Americans who had
lost their insurance plans,
Obama announced a @??
transition policy@?@ in
November 2013 that
promised to allow
individuals to temporarily
keep their health
insurance plans even if
they otherwise would not
qualify for renewal under
the ACA. However, the
transition plan was not
applied universally; state
governments had the
authority to decide
whether or not to allow
their own citizens to keep
their plans.

Rules established by
Pennsylvania state officials

hitpsv/humanevents.conv20 15/051 3/the-most-important-obamacare-case-youve-never-heard-of/7ulm_source=hedally&utm_madium=emall&utm_ca... 3/10
11/14/2020

nltps:/fhumanevents.conv/2015/05/ 43/the-most-Important-obamacate-case-youve-never-heard-off?ulm_sources

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 55 of 64

hitps:/humanevents.conv 2015/0544 3/the-most-Important-obamacare-case-youve-never-heard-off?utm_source=hedally&ulm_mediums. “

made it possible for Cutler
to keep his plan, but only
if his insurance company
agreed, His insurance
company did not, and
Cutler lost his insurance
on January 1, 2014. He has
been without health
insurance since.

Representing himself,
Cutler filed suit on
December 31, 2013,
alleging Obamacare
violates his constitutional
rights on two counts.
First, Cutler says the
Obama administration@??
s transition policy, also
known as the @??
administrative fix,@?@,
violates the Fifth
Amendment®??s
guarantee to equal
protection under the law.
Because every state was
given the authority by the
federal government to
apply the administrative
fix differently, Obamacare
did not exist equally in
every state, If Cutler had
been a citizen of Arkansas,
a state that required
insurance companies to
continue covering what

 

hedally&ulm_mediumi=emall&uim_ ca... 4/10
11/14/2020

https:/fhumanevents.con/2016/05/4 3/the-most-Important-obamacare-case-youve-never-heard-of/7ulm_s

Case 4:20-cv-02078-MWB. Document 181-3 Filed 11/19/20 Page 56 of 64

hitpsv/humanevents.conv201 5/05/1 3/Ihe-most-Important-obamacare-case-youva-never-heard-of/ ?utm_source=hedally&utm_medium= oe

the ACA determined to be
non-compliant plans, he
would have been able to
keep his health insurance.

Cutler@??s second
argument is Obamacare
violates the Establishment
Clause of the First
Amendment. According to
Cutler, who is Jewish®?7a
religion that is not exempt
from Obamacare
mandates@??federal
agencies under

Obamacare unfairly give
certain religious groups
the freedom to avoid
having compliant health
insurance plans without
paying a penalty. By
making this exception,
Obamacare clearly favors
some religious groups
over others.

The federal government
filed a motion for
dismissal in U.S. District
Court claiming Cutler
lacked proper standing.
Judge Colleen Kollar-
Kotelly granted the
dismissal, and Cutler
appealed the decision to
the U.S. Court of Appeals,

ource=hedally&utm_medium=amall&utrn_ca...

5HO

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 57 of 64
41/14/2020 hitps://humanevents.com/2018/05/13/the-most-importanl-obamacare-case-youve-never-heard-of/?ulm_source=hedally&uim_madiume...
which has agreed to hear
the case. Oral arguments
were presented on May 12.

Cutler is now represented
by constitutional lawyers
David Yerushalmi and
Robert Muise of the
‘American Freedom Law
Center, and he@??s
confident his case will
eventually take down
Obamacare.

 

 

 

@??My case is a full blown
frontal attack on the
constitutionality of the
law,@?@ said Cutler, @??
Many of the cases are
about minute parts of the
law. King'v. Burwell is
about five words, Hobby
Lobby@??s suit was
largely about
contraception. My case
strikes at the heart of
Obamacare and the
administrative fix that was
unconstitutionally applied
after ACA@??s passage. ©?
}

West Virginia Attorney
General Patrick Morrisey
filed suit on behalf of his
state in July 2014 alleging
similar claims.

htips:ftumanevents.con/2015/06/13ithe-most-Important-obamacare-case-youve-never-heard-of/?ulm_sourco=hedally&utm_medlum=amallguim_ca.. 60

 
~" Case 4:20-cv-02078-MWB_ Document 181-3 Filed 11/19/20 Page 58 of 64
41/14/2020 hilps://humanevents.com/2015/05/4 S/the-most-Imporlant-obamacare-case-youve-never-heard-of/?7ulm_source=hedallyaulm_mediums..,
@??My letter to the
attorney general of [West
Virginia] seems to have
resulted in them also
challenging the law on the
same point,@?@ said
Cutler,

©??1 think Jeffrey Cutler is
correct¢?7?his First
Amendment rights, and
probably those of many
other people, may have
been violated under the
ACA, @?@ said Kenneth
Artz, a research fellow
specializing in health care
at The Heartland Institute.
©??This is not unexpected
considering Obama@??s
massive health care
reform bill is the most
complex piece of
legislation in the history of
the world. @?@

Regardless of what the
D.C. Court of Appeals
decides, Cutler says he
expects his case to
eventually be heard by the
Supreme Court.

No matter what becomes
of Cutler@??s case, his
arguments raise important
questions about the

httpsy/humanevents.com/2015/05/13/lhe-most-Imporlant-obamacare-case-youve-never-heard-of/?utm_source=hedally&utm_medium=email&utm,ca... THO
11/14/2020

hitos:/fhumanevents.com/20 15/05/1 3/the-most-important-obamacare-casa-youve-never-hea rd-off?utm_source=hedailly&utm_medium=emailkutm_ca...

Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 59 of 64

https:/fhumanovents.com/2018/08/13/the-most-important-obamacare-case-youve-never-heard-of/?7uim_source=hedally&ulm_medium=, .

federal government@??s
authority to create laws
and regulations that are
applied unequally, While
it@??s true the signers of
the Constitution and the
Bill of Rights did not
intend for religion to be
shoved out of the public
sphere, they absolutely
were concerned about the
federal government
favoring one religious
group over another, and
they also feared certain
states, especially the more
wealthy and powerful
states, being treated
differently than others.

It€??s within this context
that the Constitution was
agreed upon, and
Cutler@??s case directly
addresses these same
concerns. If federal
authorities can pick
particular groups based on
religion or geography to
exempt from federal law,
then our national laws are,
by definition, not truly
national and not equally
applied.

8HO

 
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 60 of 64

11/14/2020 https:/humanevents.con¥2015/05/14/the-most-Important-obamacara-case-youve-never-heard-off?ulm_source=hedally&utm_medium=...

The only question now is:
Will the courts agree, or
will they allow the power
of the executive branch to
continue to expand
beyond what anyone in
1789, when the
Constitution was
implemented, believed
was possible under the
law?

Justin Haskins
(haskins@heartland.org)
is editor of\The Heartland
Institute, a leading free-
market think tank
headquartered in Chicago.

 

In this article:

Up Next: Verizon-AOL
Merger Fits My
Always On, Always
Connected
PowerTrend

Don't The Return of

Miss: Obama’s Hoax-
Spreading
Bitier Half

Written By

Justin
Haskins

https:/humanavents.com/2015/06/13/the-most-important-obamacare-case-youve-never-heard-of/?utm_source=hedaily&ulm_medium=emailutm, ca... 9/10

 
Gas 4:20-cy-02078-MWB Document 181-3 Filed 11/19/20 Page 61 of 64

11/14/2020 sihumanevents.co 2015/05/13/the-most-lmportant-obamacare-case-youve-never-heard-of/?ulm_source=hedailyautm_mediume..,

TRENDING NOW:

hitps/numanevents.com/201 5/05/13the-most-lmportant-obamacare-case-youye-never-heard-of/7utm_sourceshedally&utm_medium=email&ulm_c... 10/0

 
cee ene Dae tte tt eT
arte | rE

woe 2 daa pae ROE Snr

      

. CLs Sty
veld ryt a ah

Med BWA Pedy

eS AEE calea?

mek mk
poet Ay

‘DLA PIPER

 

Jeffrey Cutler

67 Cambridge Village
P.O. Box 2806

York, PA 17405

 

DLA Piper US LLP
One Liberty Place, 1650 Market Street, Suite 4900
Philadelphia, Pennsylvania 19103-7301 he

Case 4:2Q:ev-02078-MWB Documen
Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 63 of 64

 

 

 

 

  

ihijList_of fawevite_invelving_Donald Trump

iP
io
@
2

wikiped

 

 

= Donald JC Trump for President’: wayiesr”

Pennsylvania [adit }

« Republican Party of Pennsylvania v. Boockvar, 20-542; Scarnati v. Pennsylvania Democratic Party, 20-574

* Donald J. Trump for President Inc. v. Kathy Boockvar and County Boards of Elections, 602 MD 2020

+ Phiiadelphia County Canvassing Observation Appeal, 1094 CD 20

« Donald J. Trump for President Inc. v. Philadelphia County Board of Elections, 20-5533

* Hamm, Kelly, Allred, Horner, Connor and Hauser v. Boockvar, 606 MD 2026

« Donald J. Trump for President Inc., et al. v. Kathy Boockvar, et al. 4:20-cv-02078 EC

« COUNTY OF BUTLER et al, JEFFREY CUTLER INTERVENOR PLAINTIFF-APPELLEE v. THOMAS W WOLF, et al. -
United States Court of Appeais for the Third Circuit 20-2936

Michigan [edit]
« Donald J. Trump and Eric Ostergren v. Jocelyn Benson, 20-000225-MzZ

Georgia [edit]

« In Re: Enforcement of Election Laws and Securing Ballots Cast or Received after 7:00pm on November 3, 2020,
SPCV20-00982

Wisconsin { edit]
« Pierson v. Stepien, 20-CV-9266

 
mae er

. Case 4:20-cv-02078-MWB Document 181-3 Filed 11/19/20 Page 64 of 64

Case 5:19-cv-00884-JLS Document 120 Filed 02/25/20 Page 20of22
CARSAEAON-OOR ATHENIAN AID FAlaLORE 2 BaeD BI of aaa non

Case: 19-1001  Dacument: 005152R9904 Page: 58 Date Filed: bif2a/en90

Case 4:28-0v00187-0 Nuc

f

ent274 Filed OLLG20 Page 45 0f49 Pageld a7se

 

+

  

ame
